Exhibit 10.1

 
AGREEMENT AND PLAN OF REORGANIZATION


BY AND AMONG


KBL HEALTHCARE ACQUISITION CORP. III,


PRWT SERVICES, INC.,


PRWT MERGER SUB, INC.


AND


ALL OF THE STOCKHOLDERS OF PRWT SERVICES, INC.
 
DATED AS OF MARCH 13, 2009
 

--------------------------------------------------------------------------------


 
AGREEMENT AND PLAN OF REORGANIZATION
 
THIS AGREEMENT AND PLAN OF REORGANIZATION is made and entered into as of March
13, 2009, by and among KBL Healthcare Acquisition Corp. III, a Delaware
corporation (“KBL”), PRWT Services, Inc., a Pennsylvania corporation (“PRWT”),
PRWT Merger Sub, Inc., a Pennsylvania corporation and wholly owned subsidiary of
PRWT (“Merger Sub”), and the persons executing the “Target Stockholders
Signature Page” hereto, such persons being the holders of all of the outstanding
capital stock of PRWT (the “Stockholders”).
 
RECITALS
 
A.           Upon the terms and subject to the conditions of this Agreement (as
defined in Section 1.1) and in accordance with the Delaware General Corporation
Law (the “DGCL”), the Pennsylvania Business Corporation Law (“PBCL”) and other
applicable law, KBL and PRWT intend to enter into a business combination
transaction by means of a merger in which KBL will merge into Merger Sub, with
Merger Sub being the surviving entity (the “Merger”).
 
B.           The board of directors of each of KBL, PRWT and Merger Sub has
determined that the Merger is fair to, and in the best interests of, its
respective company and stockholders.
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows
(defined terms used in this Agreement are listed alphabetically in Article IX,
together with the Section and, if applicable, paragraph number in which the
definition of each such term is located):
 
ARTICLE I
 
THE MERGER
 
1.1           The Merger.  At the Effective Time (as defined in Section 1.2) and
subject to and upon the terms and conditions of this Agreement and the
applicable provisions of the DGCL and PBCL, (a) KBL shall be merged with and
into Merger Sub, the separate corporate existence of KBL shall cease and Merger
Sub shall continue as the surviving corporation in the Merger, (b) all of the
outstanding securities of KBL shall be automatically converted into an equal
number of securities of PRWT of like tenor and (c) PRWT shall become the public
company following the Merger (the “Surviving Pubco”).  The term “Agreement” as
used herein refers to this Agreement and Plan of Reorganization, as the same may
be amended from time to time, and all schedules hereto (including the PRWT
Schedule and the KBL Schedule, as defined in the preambles to Articles II and
III hereof, respectively).
 

--------------------------------------------------------------------------------


 
1.2           Effective Time; Closing.  Subject to the conditions of this
Agreement, as soon as practicable on or after the Closing Date (as hereinafter
defined), the parties hereto shall cause the Merger to be consummated by filing
articles of merger (the “Articles of Merger”) with the Secretary of State of the
Commonwealth of Pennsylvania in accordance with the applicable provisions of the
PBCL and the certificate of merger (“Certificate of Merger”) with the Secretary
of State of the State of Delaware in accordance with the applicable provisions
of the DGCL (the time of such later filing, or such later time as may be agreed
in writing by PRWT and KBL and specified in the Articles of Merger being the
“Effective Time”). Unless this Agreement shall have been terminated pursuant to
Section 8.1, the consummation of the transactions contemplated by this Agreement
(the “Closing”), other than the filing of the Articles of Merger and Certificate
of Merger, shall take place at the offices of Graubard Miller, counsel to KBL,
405 Lexington Avenue, New York, New York 10174-1901 at a time and date to be
specified by the parties, which shall be no later than the fifth (5th) business
day after the satisfaction or waiver of the conditions set forth in Article VI,
or at such other time, date and location as the parties hereto agree in writing
(the “Closing Date”).  Closing signatures may be transmitted by facsimile or by
emailed PDF file.
 
1.3           Effect of the Merger.  At the Effective Time, the effect of the
Merger shall be as provided in this Agreement and the applicable provisions of
the DGCL and PBCL and other applicable provisions of Delaware and Pennsylvania
law (collectively, the “Applicable Law”).  Without limiting the generality of
the foregoing, and subject thereto, at the Effective Time all the property,
rights, privileges, powers and franchises of KBL shall vest in Merger Sub, and
all debts, liabilities and duties of KBL shall become the debts, liabilities and
duties of Merger Sub, and Merger Sub shall continue as a wholly owned subsidiary
of the Surviving Pubco.
 
1.4           Governing Documents.  At the Effective Time,
 
(a)           the Articles of Incorporation of PRWT shall be amended and
restated in a manner to be mutually and reasonably agreed upon by PRWT and KBL
and appropriate for a public company and shall become the Articles of
Incorporation of the Surviving Pubco;
 
(b)           the Bylaws of PRWT shall be amended and restated in a manner to be
mutually and reasonably agreed upon by PRWT and KBL and appropriate for a public
company and shall become the Bylaws of the Surviving Pubco;
 
(c)           the Articles of Incorporation of Merger Sub in the form attached
hereto as Exhibit A shall remain the Articles of Incorporation of Merger Sub;
and
 
(d)           the Bylaws of Merger Sub in the form attached hereto as Exhibit B
shall remain the Bylaws of Merger Sub.
 
1.5           Effect on KBL Securities.  Subject to the terms and conditions of
this Agreement, at the Effective Time, by virtue of the Merger and this
Agreement and without any action on the part of KBL or the holders of any of the
securities of KBL, the following shall occur:


(a)           Conversion of KBL Common Stock.  Other than any shares to be
canceled pursuant to Section 1.5(b) and subject to adjustment in accordance with
Section 1.5(c), each share of common stock, par value $.0001, of KBL (“KBL
Common Stock”) issued and outstanding immediately prior to the Effective Time
will be automatically converted into one (1) share of common stock of PRWT
(“PRWT Common Stock”).  Following the Merger, each certificate evidencing KBL
Common Stock shall automatically be deemed to represent the same number of
shares of PRWT Common Stock without surrender or exchange of such
certificate.  Following the Merger, all shares of KBL Common Stock that are not
certificated and which are converted into PRWT Common Stock in the Merger shall
be deemed replaced by the same number of shares of uncertificated PRWT Common
Stock on the books and records of the Surviving Pubco’s transfer agent and all
other entities that maintain records with respect thereto. The shares of PRWT
Common Stock that would otherwise be issuable pursuant to this Section 1.5(a) to
Persons who hold Dissenting Shares (as defined in Section 1.15) and exercise
their appraisal rights pursuant to applicable Delaware Law shall not be issued
to such Persons and shall be canceled.
 
2

--------------------------------------------------------------------------------


 
(b)           Cancellation of Treasury and PRWT-Owned Stock.  Each share of KBL
Common Stock held by KBL or owned by PRWT or any direct or indirect wholly owned
subsidiary of KBL or PRWT immediately prior to the Effective Time shall be
canceled and extinguished without any conversion or payment in respect thereof.
 
(c)           Adjustments to Exchange Ratios.  The numbers of PRWT Common Stock
that the holders of KBL Common Stock (and the number of PRWT Warrants and PRWT
Units that holders of KBL Warrants and KBL Units) are entitled to receive as a
result of the Merger shall be equitably adjusted to reflect appropriately the
effect of any stock split, reverse stock split, stock dividend (including any
dividend or distribution of securities convertible into PRWT Common Stock or KBL
Common Stock), extraordinary cash dividends, reorganization, recapitalization,
reclassification, combination, exchange of shares or other like change with
respect to PRWT Common Stock or KBL Common Stock occurring on or after the date
hereof and prior to the Effective Time except that no such adjustment shall be
made as a result of the recapitalization provided for in Section 1.6.
 
(d)           No Fractional Shares.  No fraction of a share of PRWT Common Stock
will be issued by virtue of the Merger or the transaction contemplated hereby,
and each holder of shares of KBL Common Stock who would otherwise be entitled to
a fraction of a share of PRWT Common Stock (after aggregating all fractional
shares of PRWT Common Stock that otherwise would be received by such holder)
shall be deemed to receive from the Surviving Pubco, in lieu of such fractional
share, one (1) share of PRWT Common Stock.
 
(e)           Conversion of KBL Warrants.  Subject to adjustment in accordance
with Section 1.5(c), each warrant (“KBL Warrant”) to purchase shares of KBL
Common Stock issued and outstanding immediately prior to the Effective Time
shall be automatically converted into a warrant (“PRWT Warrant”) to purchase the
equivalent number of shares of PRWT Common Stock having terms and conditions
substantially identical in all material respects to the terms and conditions
pertaining to the KBL Warrants.  The PRWT Warrants shall be governed by the
Warrant Agreement dated July 19, 2007 between KBL and Continental Stock Transfer
& Trust PRWT (“Continental”), as Warrant Agent.  Following the Merger, each
certificate evidencing KBL Warrants shall automatically be deemed to represent
the same number of PRWT Warrants without surrender or exchange of such
certificate.  Following the Merger, all KBL Warrants that are not certificated
shall be deemed replaced by the same number of uncertificated PRWT Warrants on
the books and records of the Surviving Pubco’s transfer agent and all other
entities that maintain records with respect thereto.
 
3

--------------------------------------------------------------------------------


 
(f)           Conversion of KBL Units.  Subject to adjustment in accordance with
Section 1.5(c), each unit (“KBL Unit”) consisting of one (1) share of KBL Common
Stock and one (1) KBL Warrant issued and outstanding immediately prior to the
Effective Time shall be automatically converted into a unit (“PRWT Unit”)
consisting of one (1) shares of PRWT Common Stock and (1) PRWT
Warrant.  Following the Merger, each certificate evidencing KBL Units shall
automatically be deemed to represent the same number of PRWT Units without
surrender or exchange of such certificate.  Following the Merger, all KBL Units
that are not certificated shall be deemed replaced by the same number of
uncertificated PRWT Units on the books and records of the Surviving Pubco’s
transfer agent and all other entities that maintain records with respect
thereto.
 
(g)           No Further Ownership Rights in KBL Stock.  All PRWT Common Stock,
PRWT Warrants and PRWT Units deemed issued to holders of KBL securities upon
consummation of the Merger and conversion of the KBL securities shall be deemed
to have been issued in full satisfaction of all rights pertaining to the
corresponding outstanding KBL securities and there shall be no further
registration of transfers on the records of the Surviving Pubco of the KBL
securities that were outstanding immediately prior to the Effective Time.
 
(h)           No Liability.  Notwithstanding anything to the contrary in this
Article I, no party hereto shall be liable to a holder of KBL securities or PRWT
Common Stock for any amount properly paid to a public official pursuant to any
applicable abandoned property, escheat or similar law.
 
1.6           PRWT Recapitalization.  On or before the Closing Date, PRWT shall
recapitalize so that there are eleven million, nine hundred and fifty thousand
(11,950,000) shares of a single class of PRWT Common Stock issued and
outstanding immediately prior to the Closing, owned by the Stockholders as set
forth in Schedule 1.6 (the “Stockholder Shares”); provided, however, that the
foregoing number of shares of PRWT Common Stock shall be subject to adjustment
in accordance with Section 1.7, below.  No other shares of PRWT Common Stock
shall be outstanding immediately prior to the Closing except as provided for in
this Agreement.
 
1.7           Net Debt and Adjustment of Merger Shares.
 
(a)           The term “Net Debt” shall mean PRWT’s combined consolidated
indebtedness (i.e., all indebtedness for borrowed money and capitalized leases
and equivalents and other obligations evidenced by promissory notes or similar
instruments, as well as cash overdrafts excluding any costs or expenses incurred
by PRWT or any subsidiary thereof in initially implementing and establishing
compliance with the Sarbanes-Oxley Act of 2002 or other similar rules and
regulations, less PRWT’s combined consolidated cash and cash equivalents,
including all short-term money market instruments and treasury bills and similar
instruments.  From the date hereof through the Closing, PRWT shall service all
indebtedness, payables and receivables in the ordinary course of business,
consistent with past practice.
 
(b)           PRWT shall not incur any debt, other than in the ordinary course
of business, during the period from the date three business days prior to the
Closing Date and the Closing Date.
 
4

--------------------------------------------------------------------------------


 
(c)           From the date hereof through the Closing Date, on or before the
5th day of each calendar month, PRWT shall deliver to KBL a written statement of
PRWT’s Net Debt as of the end of the immediately preceding calendar month
(“Periodic Net Debt Statement”), which shall (i) provide such detailed
information as may be reasonably requested by KBL prior to such date, (ii) be
derived utilizing generally accepted accounting principles, consistent with
PRWT’s historical practice and (iii) be certified as being true and complete by
PRWT’s Chief Executive Officer and Chief Financial Officer.
 
(d)           On the third business day prior to the scheduled Closing Date,
PRWT shall deliver to KBL and PRWT’s auditors (“Independent Accountant”) a
written statement of the estimate of PRWT’s Net Debt as of the close of business
of the business day immediately prior to the delivery (“Estimated Net Debt
Amount”), which shall (i) provide such detailed information as may be reasonably
requested by KBL prior to such date, (ii) be derived utilizing generally
accepted accounting principles, consistent with PRWT’s historical practice and
(iii) be certified as being true and complete by PRWT’s Chief Executive Officer
and Chief Financial Officer.
 
(e)           If PRWT’s Estimated Net Debt Amount is less than $45,000,000, as
determined in accordance with this Agreement, the aggregate number of
Stockholder Shares shall be increased (“Stockholder Shares Increase Amount”) by
an amount equal to the Net Debt Surplus divided by $7.85.  “Net Debt Surplus”
shall mean the amount by which $45,000,000 exceeds the Estimated Net Debt
Amount.  As an example, if the Estimated Net Debt Amount is $44,000,000, the Net
Debt Surplus will be $1,000,000, the Stockholder Shares Increase Amount will be
$1,000,000 divided by $7.85, or 127,389 shares (and an aggregate of 12,077,389
Stockholder Shares will be issued under Section 1.6).
 
(f)           If PRWT’s Estimated Net Debt Amount is more than $45,000,000, as
determined in accordance with this Agreement, subject to the limitations set
forth in Section 1.7(i) hereof, the aggregate number of Stockholder Shares
issued at Closing shall be decreased (“Stockholder Shares Decrease Amount”) by
an amount equal to the Net Debt Excess divided by $7.85.  “Net Debt Excess”
shall mean the amount by which the Estimated Net Debt Amount exceeds
$45,000,000.  As an example, if the Estimated Net Debt Amount is $46,000,000,
the Net Debt Excess will be $1,000,000, the Stockholders Shares Decrease Amount
will be $1,000,000 divided by $7.85, or 127,389 shares (and an aggregate of
11,822,611 Stockholders Shares will be issued under Section
1.6).  Notwithstanding anything herein to the contrary, the Stockholder Shares
Decrease Amount shall not exceed the number of Escrow Shares.
 
(g)            As soon as practicable after the Closing, but not later than
sixty (60) days after the Closing, the Representative (as defined in Section
1.12(b)) shall use its commercially reasonable best efforts to deliver to the
Committee a statement (the “Closing Net Debt Statement”) showing, in reasonable
detail, the calculation of PRWT’s Net Debt as of the Closing (the “Closing Net
Debt Amount”).  The Committee and PRWT shall cooperate with the Representative
in connection with the preparation of the Closing Net Debt Statement.  If the
Representative does not receive written notice from the Committee disputing the
Closing Net Debt Statement within the fifteen (15) day period mentioned in
Section 1.7(k) below, then the Closing Net Debt Statement shall become final and
binding on the parties.  The costs and expenses of the preparation of the
Closing Net Debt Statement shall be borne by the Surviving Pubco.
 
5

--------------------------------------------------------------------------------


 
(h)           If the Closing Net Debt Amount (as finally determined, pursuant to
Section 1.7(g) or (k), as applicable) is less than the Estimated Net Debt
Amount, the Surviving Pubco shall issue to the Stockholders, within ten (10)
days after the final determination of the Closing Net Debt Amount, shares of
PRWT Common Stock equal to (x) the amount by which the Closing Net Debt Amount
is less than the Estimated Net Debt Amount divided by (y) $7.85.  If the Closing
Net Debt Amount is greater than the Estimated Net Debt Amount, the Surviving
Pubco shall be entitled, subject to the limitations set forth in Section 1.7(i)
hereof, to withdraw, within ten (10) days after the final determination of the
Closing Net Debt Amount, the amount of Escrow Shares (as defined in Section
1.10) equal to (x) the amount by which the Closing Net Debt Amount exceeds the
Estimated Net Debt Amount divided by (y) $7.85.  If the Closing Net Debt Amount
is equal to the Estimated Net Debt Amount, there shall be no adjustment.
 
(i)           Notwithstanding anything herein to the contrary, any downward
adjustment of shares of PRWT Common Stock to be issued to the Stockholders
pursuant to either Section 1.7(f) or (h) shall serve to reduce the Escrow Shares
(and not the 11,008,789 shares of PRWT Common Stock to be issued pursuant to
Section 1.6 that are not subject to the escrow described in Section 1.10), and
that any such reduction shall be limited to the number of Escrow Shares actually
remaining in the Escrow Account.
 
(j)           The calculation of the Estimated Net Debt Amount and the Closing
Net Debt Amount shall be made in accordance with U.S. GAAP (as defined in
Section 2.7(a)) and consistent with past practice.
 
(k)           If the Committee disagrees with the Closing Net Debt Statement
used to calculate the Closing Net Debt Amount, it shall notify the
Representative of such disagreement in writing specifying in reasonable detail
any and all items of disagreement (each, an “Item of Dispute”) within fifteen
(15) calendar days after its receipt of the Closing Net Debt Statement.  The
Representative and the Committee shall use their commercially reasonable best
efforts for a period of fifteen (15) calendar days after the Committee’s
delivery of such notice (or such longer period as PRWT and the Committee may
mutually agree upon) to resolve any Items of Dispute raised by the Committee
with respect to the Closing Net Debt Statement.  During any such period of
dispute, the Committee and Representative shall have reasonable access to the
working papers of the Representative’s accountants relating to the Closing Net
Debt Amount.  If, at the end of such period, the Representative and the
Committee do not resolve any such Item of Dispute, either the Representative or
the Committee may submit the matter to a mutually acceptable independent
accounting firm of recognized national standing to review the Closing Net Debt
Statement and resolve any remaining Items of Dispute regarding the Closing Net
Debt Amount.  In the event the Representative and the Committee cannot agree
upon an accounting firm within ten (10) days after notice from a party to the
other party, they shall choose an accounting firm by lot from those accounting
firms of recognized national standing practicing in Pennsylvania having no
material relationship to the Representative, KBL, the Committee or their
respective Affiliates and having offices in locations suitable to conduct such
review.  The accounting firm selected in accordance with the preceding two
sentences is referred to herein as the “Accounting Firm.”  The Representative
and the Committee shall request that the Accounting Firm render a determination
on each Item of Dispute, solely based on whether such Item of Dispute was
prepared accurately and in accordance with U.S. GAAP and consistent with past
practice.  The determination by the Accounting Firm shall be final, binding and
conclusive on the parties, and judgment may be entered thereon in a court of
competent jurisdiction.  The Representative and the Committee shall make their
respective submissions to the Accounting Firm within twenty (20) business days
after selecting such firm pursuant to this Section 1.7(i).  The Representative
and the Committee shall use their commercially reasonable best efforts to cause
the Accounting Firm to make its determination within thirty (30) calendar days
after accepting its selection.  All of the fees and expenses of the Accounting
Firm shall be borne by the Surviving Pubco.
 
6

--------------------------------------------------------------------------------


 
(l)           Required Withholding.  The Surviving Pubco shall be entitled to
deduct and withhold from any consideration payable or otherwise deliverable
pursuant to this Agreement to any Person such amounts as are required to be
deducted or withheld therefrom under the Code or under any provision of state,
local or foreign tax law or under any other applicable legal requirement. To the
extent such amounts are so deducted or withheld, such amounts shall be treated
for all purposes under this Agreement as having been paid to the person to whom
such amounts would otherwise have been paid.
 
1.8           Tax Consequences.  It is intended by the parties hereto that the
Merger shall constitute reorganization within the meaning of Section 368 of the
Code.  The parties hereto adopt this Agreement as a “plan of reorganization”
within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the United States
Income Tax Regulations.
 
1.9           Taking of Necessary Action; Further Action.  If, at any time after
the Effective Time, any further action is necessary or desirable to carry out
the purposes of this Agreement and to vest the Surviving Pubco with full right,
title and possession to all assets, property, rights, privileges, powers and
franchises of PRWT and KBL, the then current officers and directors of KBL, and
the officers and directors of PRWT shall take all such lawful and necessary
action.
 
1.10         General Escrow.  As the sole remedy for the indemnification
obligations set forth in Article VII of this Agreement, and for downward
adjustments to the Stockholder Shares required under Section 1.7, 941,211 of the
Stockholder Shares (the “Escrow Shares”) shall be deposited in escrow (the
“Escrow Account”), which shall be allocated among the Stockholders in the same
proportion as the Stockholder Shares are allocated among them under Section 1.6,
as set forth in Schedule 1.10, all in accordance with the terms and conditions
of the escrow agreement to be entered into at the Closing between the Surviving
Pubco, the Representative, each of the Stockholders (by power of attorney
granted to the Representative appointed pursuant to Section 1.12(b)) and
Continental, as escrow agent (“Escrow Agent”), in form and substance mutually
and reasonably agreed to by KBL and PRWT and providing for the terms
contemplated by Article VII hereof (the “Escrow Agreement”).  The Escrow
Agreement shall provide that, (i) on the 30th day after the date the Surviving
Pubco has filed with the SEC its Annual Report for the year ending December 31,
2009 on Form 10-K (the “First Escrow Release Date”), the Escrow Agent shall
release fifty percent (50%) of the Escrow Shares, less that portion thereof
applied in satisfaction of or reserved with respect to indemnification claims in
connection with claims made pursuant to Section 7.1(a) of this Agreement
(“Escrow Claims”) and (ii) on the 30th day after the date the Surviving Pubco
has filed with the SEC its Annual Report for the year ending December 31, 2010
on Form 10-K (the “Final Escrow Release Date”), the Escrow Agent shall release
all Escrow Shares then remaining in escrow, less that portion thereof applied in
satisfaction of or reserved with respect to Escrow Claims.  Any Escrow Shares
due to be released on the First Escrow Release Date or Final Escrow Release Date
that continue to be held with respect to any unresolved Escrow Claim shall be
delivered to the Stockholders in the same proportions as originally deposited
into escrow, promptly upon such resolution, subject to reduction, if any, for
the indemnification obligation associated with such resolved Escrow Claim.
 
7

--------------------------------------------------------------------------------


 
1.11         EBITDA Share Issuance.
 
(a)           At Closing, an additional 8,000,000 shares of PRWT Common Stock
shall be issued by PRWT to the Stockholders in the same proportion as the
Stockholder Shares are allocated among them under Section 1.6 (“EBITDA
Shares”).  All of the EBITDA Shares shall be deposited in escrow in accordance
with the terms and conditions of the escrow agreement to be entered into at the
Closing between the Surviving Pubco, the Representative, each of
the  Stockholders (by power of attorney granted to the Representative) in form
and substance mutually and reasonably agreed to by PRWT and KBL and providing
for the terms contemplated by this Section 1.11 (the “EBITDA Shares Escrow
Agreement”).  The EBITDA Shares Escrow Agreement shall provide that the Escrow
Agent shall release the EBITDA Shares as follows:
 
(i)           If the Surviving Pubco’s EBITDA (as defined in Section 1.11(c))
for the year ending December 31, 2009 (“2009 EBITDA”) is greater than
$25,000,000, as set forth in the Surviving Pubco’s audited consolidated
financial statements for the year ending December 31, 2009, the Stockholders, as
a group, shall be entitled to receive from escrow that number of EBITDA Shares
determined by dividing the 2009 EBITDA Excess by $1.00.  “2009 EBITDA Excess”
shall mean the Surviving Pubco’s actual 2009 EBITDA less $25,000,000.  As an
example, if the Surviving Pubco’s 2009 EBITDA is $27,000,000, the 2009 EBITDA
Excess will be $2,000,000 and the Stockholders will receive from escrow an
aggregate of 2,000,000 EBITDA Shares. Notwithstanding the foregoing, the maximum
number of EBITDA Shares to be released from escrow pursuant to this Section
1.11(a)(i) shall be 2,000,000 shares.
 
(ii)           If the Surviving Pubco’s EBITDA for the year ending December 31,
2010 (“2010 EBITDA”) is greater than $30,000,000 as set forth in the Surviving
Pubco’s audited consolidated financial statements for the year ending December
31, 2010, the Stockholders, as a group, shall be entitled to receive from escrow
that number of shares of PRWT Common Stock determined by dividing the 2010
EBITDA Excess by $1.00.  “2010 EBITDA Excess” shall mean the Surviving Pubco’s
actual 2010 EBITDA less $30,000,000.  As an example, if the Surviving Pubco’s
2010 EBITDA is $32,000,000, the 2010 EBITDA Excess will be $2,000,000 and the
Stockholders will receive from escrow an aggregate of 2,000,000 shares of PRWT
Common Stock. Notwithstanding the foregoing, the maximum number of EBITDA Shares
issuable under this Section 1.11(a)(ii) shall be 3,000,000 shares.
 
8

--------------------------------------------------------------------------------


 
(iii)           If the Surviving Pubco’s EBITDA for the year ending December 31,
2011 (“2011 EBITDA”) is greater than $40,000,000 as set forth in the Surviving
Pubco’s audited consolidated financial statements for the year ending December
31, 2011, the Stockholders, as a group, shall be entitled to receive from escrow
that number of shares of PRWT Common Stock determined by dividing the 2011
EBITDA Excess by $1.00.  “2011 EBITDA Excess” shall mean the Surviving Pubco’s
actual 2011 EBITDA less $40,000,000.  As an example, if the Surviving Pubco’s
2011 EBITDA is $42,500,000, the 2011 EBITDA Excess will be $2,500,000 and the
Stockholders will receive from escrow an aggregate of 2,500,000 shares of PRWT
Common Stock. Notwithstanding the foregoing, the maximum number of EBITDA Shares
issuable under this Section 1.11(a)(iii) shall be 3,000,000 shares.
 
(iv)           In the event Surviving Pubco engages in (1) a merger or business
combination in which it is not the survivor, (2) a transaction in which it sells
all or substantially all of its assets, or (3) a similar liquidity event, which
in any case results in all of the holders of PRWT Common Stock receiving
consideration having a fair market value of $9.50 or more per share (as adjusted
for and to equitably and appropriately reflect the effect of any stock split,
reverse stock split, stock dividend (including any dividend or distribution of
securities convertible into PRWT Common Stock), extraordinary cash dividends,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change with respect to PRWT Common Stock) then all EBITDA
Shares then held in escrow in accordance with this Section 1.11 shall be
released to the Stockholders no later than the consummation of such
transaction.  Further, in each event of exercise of PRWT Warrants (other than
any exercise that occurs upon PRWT electing to lower the exercise price from the
exercise price as of the date hereof, as same may be adjusted in connection with
any stock split or the aforementioned similar events), an amount of EBITDA
Shares equal to the number of shares of PRWT Common Stock issued upon such
warrant exercise (up to the total amount of EBITDA Shares then held in escrow)
shall be released from escrow and delivered to the Stockholders, in the same
proportion as the Stockholder Shares are allocated among them under Section 1.6.
 
(b)           Any release of EBITDA Shares from escrow shall be made as soon as
practicable and in any event, no later than twenty (20) business days after the
date of the event giving rise to the obligation to release such EBITDA
Shares.  A party’s right to receive the EBITDA Shares from escrow shall not be
subject to any right of set-off or recoupment.  The parties hereto acknowledge
that the issuance of the EBITDA Shares is being done without any further
consideration paid by the Stockholders, in order to provide a purchase price
adjustment with respect to the PRWT Common Stock issued in the Merger by
adjusting the percentage of equity issued in the Merger. Notwithstanding
anything to the contrary herein, if, at anytime, following release of Surviving
Pubco’s audited consolidated financial statement for the year ending December
31, 2009, no PRWT Warrants remain outstanding, any EBITDA Shares contemplated by
Section 1.10(b)(i) that were not released to the Stockholders in accordance with
such Section 1.10(b)(i) shall be immediately released from escrow and returned
to Surviving Pubco for cancellation.  Similarly, notwithstanding anything to the
contrary herein, if, at anytime, following release of Surviving Pubco’s audited
consolidated financial statement for the year ending December 31, 2010, no PRWT
Warrants remain outstanding, any EBITDA Shares contemplated by Section
1.10(b)(ii) that were not released to the Stockholders in accordance with such
Section 1.10(b)(ii) shall be immediately released from escrow and returned to
Surviving Pubco for cancellation.  After the date of release of any EBITDA
Shares under Section 1.11(a)(iii) (following the release of Surviving Pubco’s
audited consolidated financial statements for the year ending December 31,
2011), above, any and all EBITDA Shares then remaining in escrow shall be
released from escrow and returned to the Surviving Pubco for cancellation.
 
9

--------------------------------------------------------------------------------


 
(c)           “EBITDA” for purposes hereof shall consist of the Surviving
Pubco’s consolidated operating earnings before interest expense, depreciation
and amortization expense, taxes on income, costs and expenses (including without
limitation, legal and accounting) or write-downs directly related to the Merger
or subsequent acquisition or other business combinations by the Surviving Pubco
(except as provided below), foreign exchange gains and losses and extraordinary
items of the Surviving Pubco. The term “EBITDA” shall include all EBITDA
generated by the Surviving Pubco or any subsidiary thereof from any businesses
or assets acquired by any of them after the Effective Time.  Notwithstanding
anything to the contrary herein, EBITDA calculations for purposes of this
Agreement shall give effect to an imputed capital charge equal to 12.5% of the
aggregate consideration paid by any of the Surviving Pubco, Subsidiaries thereof
or their Affiliates in connection with each such acquisition or business
combination (but shall not give effect to any other closing costs or upfront,
one-time write-offs related to such acquisitions). EBITDA calculations also
shall give effect to costs incurred or related to regulatory compliance;
provided however that any costs or expenses incurred by the Surviving Pubco or
any subsidiary thereof in initially implementing and establishing compliance
with the Sarbanes-Oxley Act of 2002 or other similar rules and regulations shall
be specifically excluded from the calculation of EBITDA.  EBITDA calculations
shall not include any income from debt forgiveness or
cancellation.  Notwithstanding anything herein, the income of USF shall be
included in the EBITDA calculation contemplated hereby.
 
1.12         Committee and Representative for Purposes of Escrow Agreements.
 
(a)           KBL Committee.  Prior to the Closing, the Board of Directors of
KBL shall appoint a committee consisting of one or more of its then members to
act on behalf of he Surviving Pubco to take all necessary actions and make all
decisions pursuant to the Escrow Agreement and EBITDA Shares Escrow
Agreement.  In the event of a vacancy in such committee, the board of directors
of KBL or, after the consummation of the Merger, the members of the board of
directors of the Surviving Pubco, shall appoint as a successor a Person who was
a director of KBL prior to the Closing Date or some other Person who would
qualify as an “independent” director of the Surviving Pubco and who has not had
any relationship with PRWT or the Stockholders prior to the Closing.  Such
committee is intended to be the “Committee” referred to in Article VII hereof
and the Escrow Agreement and EBITDA Shares Escrow Agreement.
 
10

--------------------------------------------------------------------------------


 
(b)           Representative.  Each Stockholder, by virtue of his, her or its
execution of this Agreement, hereby makes, constitutes and appoints Willie F.
Johnson (the “Representative”), with full power of substitution and
re-substitution, as his, her or its true and lawful attorney-in-fact to execute
and deliver each of the Escrow Agreement and EBITDA Shares Escrow Agreement on
behalf of the Stockholders (and to execute and deliver all other documentation
required thereby) and to represent the interests of the Persons entitled to
receive Stockholder Shares and EBITDA Shares as a result of the transactions
contemplated hereby for purposes of this Agreement, the Escrow Agreement and
EBITDA Shares Escrow Agreement.  The Representative shall be the exclusive agent
for and on behalf of the Stockholders to: (i) give and receive notices and
communications to or from KBL and/or the respective escrow agents under the
Escrow Agreement and the EBITDA Shares Escrow Agreement relating to this
Agreement, the Escrow Agreement, the EBITDA Shares Escrow Agreement or any of
the transactions and other matters contemplated hereby or thereby; (ii)
authorize deliveries to KBL and/or the Surviving Pubco of Escrow Shares from the
escrow fund in satisfaction of claims asserted by KBL and/or the Surviving Pubco
(on behalf of itself or any other KBL Indemnitee, including by not objecting to
such claims); (iii) object to such claims; (iv) consent or agree to, negotiate,
enter into settlements and compromises of, and comply with orders of courts with
respect to, such claims; (v) waive any condition in this Agreement, the Escrow
Agreement or the EBITDA Shares Escrow Agreement on behalf of the Stockholders
and (vi) take all actions necessary or appropriate in the judgment of the
Representative for the accomplishment of the foregoing, in each case without
having to seek or obtain the consent of any person under any
circumstance.  Notwithstanding the foregoing, the Representative shall not
consent or agree to or negotiate or enter into any settlement and compromise of
any claim that includes any admission of guilt, criminal liability or
wrong-doing by any Stockholder unless approved in writing in advance by such
Stockholder.  The Representative shall be the sole and exclusive means of
asserting or addressing any of the above and no Stockholder shall have any right
to act on its own behalf with respect to any such matters or other matters
relating to this Agreement or the transactions contemplated hereby, other than
any claim or dispute against the Representative.  If the Person serving as the
Representative ceases to serve in such capacity, for any reason, those members
of the board of directors of the Surviving Pubco who were members of the board
of directors of PRWT prior to the Closing shall appoint as successor a Person
who was a former director or PRWT or such other Person as such members shall
designate.  Such Person or successor is intended to be the “Representative”
referred to in Article VII hereof, the Escrow Agreement and EBITDA Shares Escrow
Agreement.  KBL, the Surviving Pubco and each of  their respective Affiliates
shall be entitled to rely upon, and shall be fully protected in relying upon,
the power and authority of the Representative without independent
investigation.  No bond shall be required of the Representative.  The
Representative shall receive no fees for his services but shall be entitled to
reimbursement for his reasonable out-of-pocket expenses as provided below and in
the Escrow Agreement and EBITDA Shares Escrow Agreement.  Notices or
communications to or from the Representative shall constitute notice to or from
each of the Stockholders.  KBL, the Surviving Pubco and each of their respective
Affiliates shall have no liability to any of the Stockholders or any other
constituencies for any acts or omissions of the Representative (including any
failure to deliver amounts or shares paid to the Representative on behalf of any
of the Stockholders or any other constituencies), or any acts or omissions taken
or not taken by any other persons at the direction of the Representative.  Any
notice or communication given or received by, and any decision, action, failure
to act within a designated period of time, agreement, consent, settlement,
resolution or instruction of, the Representative that is within the scope of the
Representative's authority under this Section 1.12(b) shall constitute a notice
or communication to or by, or a decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or
instruction of all Stockholders and shall be final, binding and conclusive upon
each such Stockholder and the escrow agents under the Escrow Agreement and the
EBITDA Shares Escrow Agreement and KBL and the Surviving Pubco shall be entitled
to rely upon any such notice, communication, decision, action, failure to act
within a designated period of time, agreement, consent, settlement, resolution
or instruction as being a notice or communication to or by, or a decision,
action, failure to act within a designated period of time, agreement, consent,
settlement, resolution or instruction of, each and every such Stockholder.  The
Stockholders, jointly and severally, shall indemnify and hold harmless the
Representative against any Losses (as defined in Section 7.1(b)) arising out of
actions taken or omitted to be taken in his capacity as the Representative
(except in the case of gross negligence or willful misconduct by the
Representative), including the reasonable costs and expenses of investigation
and defense of claims.  The Representative shall not be liable to any of
Stockholders or any of their respective Affiliates for any decisions made or
actions taken by the Representative in good faith and believed by him to be
authorized by, or within the rights or powers conferred upon him by, this
Agreement, and may consult with counsel of his own choice.
 
11

--------------------------------------------------------------------------------


 
1.13         Stockholder Matters.
 
(a)           By his, her or its execution of this Agreement, each Stockholder,
in his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes such PRWT and its directors and officers to take
all actions necessary for the consummation of the Merger and the other
transactions contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the irrevocable
written consent of each Stockholder for purposes of the relevant provisions of
the Applicable Pennsylvania Laws.
 
(b)           Each Stockholder for himself, herself or itself only, represents
and warrants as follows:
 
(i)           he, she or it has had both the opportunity to ask questions and
receive answers from the officers and directors of KBL and all persons acting on
KBL’s behalf concerning the business and operations of KBL and to obtain any
additional information to the extent KBL possesses or may possess such
information or can acquire it without  unreasonable effort or expense necessary
to verify the accuracy of such information;
 
(ii)          he, she or it has had access to the KBL SEC Reports filed prior to
the date of this Agreement;
 
(iii)         that the execution and delivery of this Agreement by such
Stockholder does not, and the performance of his, her or its obligations
hereunder will not, require any consent, approval, authorization or permit of,
or filing with or notification to, any Governmental Entity (as defined), except
(1) for applicable requirements, if any, of the Securities Act of 1933, as
amended (“Securities Act”), the Securities Exchange Act of 1934, as amended
(“Exchange Act”), state securities laws (“Blue Sky Laws”), and the rules and
regulations thereunder, and (2) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (as defined in Section 10.2(a)) on such Stockholder or
PRWT or, after the Closing, the Surviving Pubco, or prevent consummation of the
Merger or otherwise prevent the parties hereto from performing their obligations
under this Agreement;
 
12

--------------------------------------------------------------------------------


 
(iv)         that he, she or it owns PRWT Common Stock listed on Schedule 2.3(a)
as being owned by him, her or it free and clear of all Liens, except as set
forth in Schedule 1.13(b)(iv).
 
(c)           Each Stockholder that is an entity, for itself, represents,
warrants and acknowledges, with respect to each holder of its equity interests,
to the same effect as the foregoing provisions of Section 1.13(b).
 
(d)           Each Stockholder hereby appoints the Representative as his, her or
its true and lawful attorney-in-fact to execute and deliver, in his, her or its
name, place and stead, in any and all capacities, any and all amendments to this
Agreement and any and all other agreements, instruments and other documents as
instructed in writing by a majority in interest of the holders of the
outstanding PRWT Common Stock  to effectuate the transactions contemplated by
this Agreement.
 
1.14         Mutual Release.
 
(a)           General Release by Stockholder.  Effective upon the consummation
of the transactions contemplated hereby, in consideration of the Release
Payment, which each Stockholder agrees to be adequate and just consideration,
each Stockholder, for himself, herself or itself hereby releases and forever
discharges, effective as of the Closing Date, PRWT, the Surviving Pubco and its
shareholders, directors, officers, employees, attorneys, representatives,
consultants, successors, assigns, executors, and administrators, from and
against any and all actions and causes of actions, suits, debts, dues, claims,
accounts, bonds, covenants, judgments, demands and liabilities and damages,
whether accrued or unaccrued, asserted or unasserted, and whether known or
unknown (individually and collectively a “Claim” or “Claims”) arising out of or
resulting from Stockholder’s status as a holder of an equity interest in PRWT;
provided, however, the foregoing shall not release (i) any obligations of KBL or
Surviving Pubco set forth in this Agreement or any of the other documents
executed in connection with the transactions contemplated hereby or executed
following the consummation of the transactions contemplated hereby, (ii)
Stockholder’s right to indemnification from PRWT or its Affiliates and/or to
insurance coverage arising from Stockholder’s status as a stockholder, employee,
officer or director of PRWT or its Affiliates for Claims that accrued prior to
the Closing Date or (iii) any claims for accrued salaries or unreimbursed
expenses incurred in the ordinary course of business.
 
(b)           General Release by PRWT and Surviving Pubco.  Effective upon the
consummation of the transactions contemplated hereby, in consideration of the
covenants of Stockholder agreed to herein, which PRWT and Surviving Pubco agree
to be adequate and just consideration, intending to be legally bound, PRWT and
Surviving Pubco hereby release and forever discharge, effective as of the
Closing Date, each Stockholder and his, her or its heirs, executors,
administrators, and affiliates, and its and their respective shareholders,
directors, officers, employees, attorneys, representatives, consultants,
successors, assigns, executors, and administrators, from and against any and all
Claims arising out of or resulting from such Stockholder’s status as a holder of
an equity interest in PRWT or with respect to matters arising from such
Stockholder’s activities or relating to Stockholder, by reason of any matter,
cause or thing whatsoever; provided, however, the foregoing shall not release
(i) any obligations of Stockholder set forth in this Agreement or any of the
other documents executed in connection with the transactions contemplated hereby
or (ii) any notes payable by a Stockholder to PRWT.
 
13

--------------------------------------------------------------------------------


 
(c)           Covenant Not to File Claims.  Each Stockholder promises never to
file any Claims that are released in Section 1.14(a).  PRWT and Surviving Pubco
promise never to file any Claims that are released in Section 1.14(b).
 
1.15         Shares Subject to Appraisal Rights.
 
(a)           Notwithstanding Section 1.5 hereof, Dissenting Shares (as defined
in Section 1.15(b)) shall not be converted into a right to receive PRWT Common
Stock.  The holders thereof shall be entitled only to such rights as are granted
by the DGCL.  Each holder of Dissenting Shares who becomes entitled to payment
for such shares pursuant to the DGCL shall receive payment therefor from the
Surviving Pubco in accordance with the DGCL, provided, however, that (i) if any
stockholder of KBL who asserts appraisal rights in connection with the Merger (a
“Dissenter”) shall have failed to establish his entitlement to such rights as
provided in the DGCL, or (ii) if any such Dissenter shall have effectively
withdrawn his demand for payment for such shares or waived or lost his right to
payment for his shares under the appraisal rights process under the DGCL, the
shares of KBL Common Stock held by such Dissenter shall be treated as if they
had been converted, as of the Effective Time, into a right to receive PRWT
Common Stock as provided in Section 1.5.  KBL shall give PRWT prompt notice of
any demands for payment received by KBL from a person asserting appraisal
rights, and PRWT shall have the right to participate in all negotiations and
proceedings with respect to such demands.  KBL shall not, except with the prior
written consent of PRWT, make any payment with respect to, or settle or offer to
settle, any such demands.
 
(b)           As used herein, “Dissenting Shares” means any shares of KBL Common
Stock held by stockholders of KBL who are entitled to appraisal rights under the
DGCL, and who have properly exercised, perfected and not subsequently withdrawn
or lost or waived their rights to demand payment with respect to those shares in
accordance with the DGCL.
 
1.16         Outstanding PRWT Derivative Securities.  All outstanding options to
purchase Company Stock set forth on Schedule 2.3 shall remain outstanding at the
Effective Time, but each such option shall represent the options under the Pubco
Plan (as defined) to purchase approximately that number of shares of PRWT Common
Stock set forth on Schedule 2.3 at the exercise prices set forth on Schedule
2.3.
 
1.17         Release Payment.  In connection with the transactions contemplated
hereby and upon the Closing, PRWT shall pay an aggregate of $3.5 million (the
“Release Payment”) to the Stockholders, pro rata in accordance with their
respective ownership of PRWT Common Stock existing prior to Closing, as set
forth on Schedule 1.17.  Such payment shall be in consideration of the release
set forth in Section 1.14(a).  
 
14

--------------------------------------------------------------------------------


 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF PRWT
 
Subject to the exceptions set forth in Schedule 2 attached hereto (the “PRWT
Schedule”), PRWT and Merger Sub each hereby represents and warrants to KBL and
the Surviving Pubco as follows (as used in this Article II, and elsewhere in
this Agreement, the term “PRWT” includes the Merger Sub and the other
Subsidiaries, as hereinafter defined, unless the context clearly otherwise
indicates):
 
2.1           Organization and Qualification.
 
(a)           PRWT is a corporation duly incorporated, validly existing and in
good standing under the laws of the Commonwealth of Pennsylvania and has the
requisite corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by PRWT to be conducted.  PRWT is in possession of all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates, approvals
and orders (“Approvals”) necessary to own, lease and operate the properties it
purports to own, operate or lease and to carry on its business as it is now
being or currently planned by PRWT to be conducted, except where the failure to
have such Approvals would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on PRWT.  Complete and correct copies
of the articles of incorporation and by-laws (or other comparable governing
instruments with different names) (collectively referred to herein as “Charter
Documents”) of PRWT, as amended and currently in effect, have been heretofore
made available to KBL or KBL’s counsel.  PRWT is not in violation of any of the
provisions of its Charter Documents.
 
(b)           PRWT is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
PRWT.  Each jurisdiction in which PRWT is so qualified or licensed is listed in
Schedule 2.1.
 
2.2           Subsidiaries.
 
(a)           PRWT has no direct or indirect subsidiaries or participations in
joint ventures or other entities other than Merger Sub and those listed in
Schedule 2.2 (collectively, the “Subsidiaries”).  PRWT owns all of the
outstanding equity securities of Merger Sub and, except as set forth in Schedule
2.2, PRWT owns all of the outstanding equity securities of the other
Subsidiaries, free and clear of all Liens (as defined in Section
10.2(e)).  Except for Merger Sub and the other Subsidiaries, PRWT does not own,
directly or indirectly, any ownership, equity, profits or voting interest in any
Person or has any agreement or commitment to purchase any such interest, and has
not agreed and is not obligated to make nor is bound by any written, oral or
other agreement, contract, subcontract, lease, binding understanding,
instrument, note, option, warranty, purchase order, license, sublicense,
insurance policy, benefit plan, commitment or undertaking of any nature, as of
the date hereof or as may hereafter be in effect under which it may become
obligated to make, any future investment in or capital contribution to any other
entity.
 
15

--------------------------------------------------------------------------------


 
(b)           Merger Sub and each other Subsidiary that is a corporation is duly
incorporated, validly existing and in good standing under the laws of its state
of incorporation (as listed in Schedule 2.2) and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being or currently planned by PRWT to be
conducted.  Each Subsidiary that is a limited liability company is duly
organized or formed, validly existing and in good standing under the laws of its
state of organization or formation (as listed in Schedule 2.2) and has the
requisite power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
by PRWT to be conducted.  Merger Sub and each other Subsidiary is in possession
of all Approvals necessary to own, lease and operate the properties it purports
to own, operate or lease and to carry on its business as it is now being or
currently planned by PRWT to be conducted, except where the failure to have such
Approvals would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on PRWT or such Subsidiary.  Complete and correct
copies of the Charter Documents of each Subsidiary, as amended and currently in
effect, have been heretofore delivered to KBL or KBL’s counsel.  No Subsidiary
is in violation of any of the provisions of its Charter Documents.
 
(c)           Merger Sub and each other Subsidiary is duly qualified or licensed
to do business as a foreign corporation or foreign limited liability company and
is in good standing in each jurisdiction where the character of the properties
owned, leased or operated by it or the nature of its activities makes such
qualification or licensing necessary, except for such failures to be so duly
qualified or licensed and in good standing that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on PRWT
or such Subsidiary.  Each jurisdiction in which each Subsidiary is so qualified
or licensed is listed in Schedule 2.2.
 
(d)           Merger Sub does not have any assets or properties of any kind,
does not now conduct and has never conducted any business, and has and will have
at the Closing no obligations or liabilities of any nature whatsoever, except
for such obligations as are imposed under this Agreement.
 
(e)           The minute books of each Subsidiary contain true, complete and
accurate records of all meetings and consents in lieu of meetings of its board
of directors (and any committees thereof), similar governing bodies and
shareholders.  Copies of these corporate records of each Subsidiary have been
heretofore made available to KBL or KBL’s counsel.
 
2.3           Capitalization.
 
(a)           As of the date of this Agreement, the authorized capital stock of
PRWT consists of 120,010,000 shares of PRWT Common Stock, of which (i)
106,988,477 shares are designated as Class A Voting Common Stock, of which
84,871,477 shares are issued and outstanding as of the date of this Agreement
and all of which are validly issued, fully paid and nonassessable, and (ii)
13,021,523 shares are designated as Class B Non-Voting Stock, of which no shares
are issued and outstanding as of the date of this Agreement.  Schedule 2.3(a)
hereto contains a list of all of the stockholders of PRWT, the number of shares
of PRWT Common Stock owned by each stockholder and each stockholder’s residence
address.
 
16

--------------------------------------------------------------------------------


 
(b)           Except as set forth in Schedule 2.3(b) hereto, as of the date of
this Agreement, no shares of PRWT Common Stock are reserved for issuance upon
the exercise of outstanding options to purchase PRWT Common Stock granted to
employees of PRWT or other parties (“PRWT Stock Options”).  No shares of PRWT
Common Stock are reserved for issuance upon the exercise of outstanding warrants
or other rights (other than PRWT Stock Options) to purchase PRWT Common
Stock.   All shares of PRWT Common Stock subject to issuance as aforesaid, upon
issuance on the terms and conditions specified in the instrument pursuant to
which they are issuable, will be duly authorized, validly issued, fully paid and
nonassessable. There are no commitments or agreements of any character to which
PRWT is bound obligating PRWT to accelerate the vesting of any PRWT Stock Option
as a result of the Merger.  All outstanding shares of PRWT Common Stock and all
outstanding PRWT Stock Options have been issued and granted in compliance with
(x) all applicable securities laws and (in all material respects) other
applicable laws and regulations, and (y) all requirements set forth in any
applicable PRWT Contracts (as defined in Section 2.19).  PRWT has heretofore
made available to KBL or KBL’s counsel true and complete copies of the forms of
documents used for the issuance of PRWT Stock Options and a true and complete
list of the holders thereof, including their names and the numbers of shares of
PRWT Common Stock underlying such holders’ PRWT Stock Options.
 
(c)           Except as set forth in Schedule 2.3(c) hereto, there are no
subscriptions, options, warrants, equity securities, partnership interests or
similar ownership interests, calls, rights (including preemptive rights),
commitments or agreements of any character to which PRWT is a party or by which
it is bound obligating PRWT to issue, deliver or sell, or cause to be issued,
delivered or sold, or repurchase, redeem or otherwise acquire, or cause the
repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of PRWT or obligating PRWT
to grant, extend, accelerate the vesting of or enter into any such subscription,
option, warrant, equity security, call, right, commitment or agreement.
 
(d)           Except as contemplated by this Agreement and except as set forth
in Schedule 2.3(c) hereto, there are no registration rights, and there is no
voting trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which PRWT is a party or by which PRWT is bound with respect to
any equity security of any class of PRWT.
 
(e)           No outstanding shares of PRWT Common Stock are unvested or subject
to a repurchase option, risk of forfeiture or other condition under any
applicable agreement with PRWT.
 
(f)           The authorized and outstanding capital stock of the Merger Sub is
100 shares of common stock, par value $0.0001 per share.  PRWT owns all of the
outstanding equity securities of the Merger Sub, free and clear of all
Liens.  There are no outstanding options, warrants or other rights to purchase
securities of the Merger Sub.  The authorized and outstanding capital stock or
membership interests of each other Subsidiary are set forth in Schedule 2.3(f)
hereto.  Except as set forth in Schedule 2.3(f), PRWT owns all of the
outstanding equity securities of each Subsidiary, free and clear of all Liens,
either directly or indirectly through one or more other Subsidiaries.  There are
no outstanding options, warrants or other rights to purchase securities of any
Subsidiary.
 
17

--------------------------------------------------------------------------------


 
2.4           Authority Relative to this Agreement.  Each of PRWT and Merger Sub
has all necessary corporate power and authority to:  (i) execute and deliver
this Agreement and each ancillary document that PRWT or Merger Sub is to execute
or deliver pursuant to this Agreement, and (ii) carry out PRWT’s and Merger
Sub’s respective obligations hereunder and thereunder and, to consummate the
transactions contemplated hereby and thereby (including the Merger).  The
execution and delivery of this Agreement by each of PRWT and Merger Sub and the
consummation by PRWT and Merger Sub of the transactions contemplated hereby
(including the Merger) have been duly and validly authorized by all necessary
corporate action on the part of PRWT and Merger Sub (including the approval by
their respective boards of directors and stockholders), and except as set forth
on Schedule 2.4, no other corporate proceedings on the part of PRWT or Merger
Sub are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby pursuant to the PBCL and the terms and conditions of this
Agreement.  This Agreement has been duly and validly executed and delivered by
each of PRWT and Merger Sub and, assuming the due authorization, execution and
delivery thereof by the other parties hereto, constitutes the legal and binding
obligation of each of PRWT and Merger Sub, enforceable against each of them in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity.
 
2.5           No Conflict; Required Filings and Consents.  Except as set forth
in Schedule 2.5 hereto:
 
(a)           The execution and delivery of this Agreement by each of PRWT and
Merger Sub do not, and the performance of this Agreement by each of PRWT and
Merger Sub shall not, (i) conflict with or violate PRWT’s or Merger Sub’s
Charter Documents, (ii) conflict with or violate any Legal Requirements (as
defined in Section 10.2(b)), (iii) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or materially impair PRWT’s rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of PRWT
pursuant to, any PRWT Contracts or (iv) result in the triggering, acceleration
or increase of any payment to any Person pursuant to any PRWT Contract,
including any “change in control” or similar provision of any PRWT Contract,
except, with respect to clauses (ii), (iii) or (iv), for any such conflicts,
violations, breaches, defaults, triggerings, accelerations, increases or other
occurrences that would not, individually and in the aggregate, have a Material
Adverse Effect on PRWT.
 
(b)           The execution and delivery of this Agreement by each of PRWT and
Merger Sub do not, and the performance of its obligations hereunder will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Entity or other third party (including,
without limitation, lenders and lessors), except (i) for applicable
requirements, if any, of the Securities Act, the Exchange Act  or Blue Sky Laws,
and the rules and regulations thereunder, and appropriate documents received
from or filed with the relevant authorities of other jurisdictions in which PRWT
is licensed or qualified to do business, (ii) for the filing of any
notifications required under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), and the expiration of the required waiting
period thereunder, (iii) the consents, approvals, authorizations and permits
described in Schedule 2.5(a), and (iv) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on PRWT or, after the Closing, the
Surviving Pubco or prevent consummation of the Merger or otherwise prevent the
parties hereto from performing their obligations under this Agreement.
 
18

--------------------------------------------------------------------------------


 
2.6           Compliance.  PRWT has complied with and is not in violation of any
Legal Requirements with respect to the conduct of its business, or the ownership
or operation of its business, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on PRWT.  PRWT is not in default or violation of
any term, condition or provision of any applicable Charter Documents.  Except as
set forth in Schedule 2.6, no written notice of non-compliance with any Legal
Requirements has been received by PRWT (and PRWT has no knowledge of any such
notice delivered to any other Person).  PRWT is not in violation of any term of
any PRWT Contract, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on PRWT.
 
2.7           Financial Statements.
 
(a)           PRWT has made available to KBL true and complete copies of the
audited consolidated financial statements (including any related notes thereto)
of PRWT and its Subsidiaries for the fiscal years ended December 31, 2007, 2006
and 2005 (the “Audited Financial Statements”).  The Audited Financial Statements
were prepared in accordance with generally accepted accounting principles of the
United States (“U.S. GAAP”) applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto), and each fairly
presents in all material respects the financial position of PRWT and its
Subsidiaries at the respective dates thereof and the results of their operations
and cash flows for the periods indicated.
 
(b)           PRWT has made available to KBL a true and complete copy of the
unaudited consolidated financial statements of PRWT and its Subsidiaries for the
twelve-month period ended December 31, 2008 (including any notes related
thereto) (the “Unaudited Financial Statements”).  The Unaudited Financial
Statements comply as to form in all material respects, and were prepared in
accordance, with U.S. GAAP applied on a consistent basis throughout the periods
involved and in a manner consistent with the preparation of the Audited
Financial Statements, and fairly present in all material respects the financial
position of PRWT and its Subsidiaries at the date thereof and the results of
their operations and cash flows for the period indicated, except that such
statements are subject to normal audit adjustments that are not expected to have
a Material Adverse Effect on PRWT and its Subsidiaries on a consolidated basis
and such statements do not contain notes.
 
(c)           The books of account, minute books and transfer ledgers and other
similar books and records of PRWT and its Subsidiaries have been maintained in
accordance with good business practice, are complete and correct in all material
respects and there have been no material transactions that are required to be
set forth therein and which have not been so set forth.
 
19

--------------------------------------------------------------------------------


 
(d)           Except as otherwise noted in the Audited Financial Statements or
the Unaudited Financial Statements, the accounts and notes receivable of PRWT
and its Subsidiaries reflected on the balance sheets included in the Audited
Financial Statements and the Unaudited Financial Statements:  (i) arose from
bona fide sales transactions in the ordinary course of business and are payable
on ordinary trade terms, (ii) are legal, valid and binding obligations of the
respective debtors enforceable in accordance with their terms, except as such
may be limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting creditors’ rights generally, and by general equitable principles,
(iii) are not subject to any valid set-off or counterclaim to which PRWT has
been notified in writing except to the extent set forth in such balance sheet
contained therein, and (iv) are not the subject of any actions or proceedings
brought by or on behalf of PRWT or any of its Subsidiaries.
 
2.8           No Undisclosed Liabilities.  Except as set forth in Schedule 2.8
hereto, PRWT and its Subsidiaries have no liabilities (absolute, accrued,
contingent or otherwise) of a nature required to be disclosed on a balance sheet
or in the related notes to financial statements that are, individually or in the
aggregate, material to the business, results of operations or financial
condition of PRWT and its Subsidiaries on a consolidated basis, except:  (i)
liabilities provided for in or otherwise disclosed in the interim balance sheet
included in the Unaudited Financial Statements or in the notes to the Audited
Financial Statements, (ii) such liabilities arising in the ordinary course of
PRWT’s and its Subsidiaries’ businesses since December 31, 2008 and (iii)
liabilities or obligations reasonably incurred by or on behalf of PRWT in
connection with this Agreement, none of which, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect on PRWT and its
Subsidiaries on a consolidated basis.
 
2.9           Absence of Certain Changes or Events.  Except as set forth in
Schedule 2.9 hereto or in the Unaudited Financial Statements, since December 31,
2008, there has not been:  (i) any Material Adverse Effect on PRWT, (ii) any
declaration, setting aside or payment of any dividend on, or other distribution
(whether in cash, stock or property) in respect of, any of the shares of PRWT
Common Stock, or any purchase, redemption or other acquisition by PRWT of any of
the shares of PRWT Common Stock or any other securities or any options,
warrants, calls or rights to acquire any such shares or other securities, (iii)
any split, combination or reclassification of any of the shares of PRWT Common
Stock, (iv) any granting by PRWT of any increase in compensation or fringe
benefits, except for normal increases of cash compensation in the ordinary
course of business consistent with past practice, or any payment by PRWT of any
bonus, except for bonuses made in the ordinary course of business consistent
with past practice, or any granting by PRWT of any increase in severance or
termination pay or any entry by PRWT into any currently effective employment,
severance, termination or indemnification agreement or any agreement the
benefits of which are contingent or the terms of which are materially altered
upon the occurrence of a transaction involving PRWT of the nature contemplated
hereby, (v) entry by PRWT into any licensing or other agreement with regard to
the acquisition or disposition of any Intellectual Property (as defined in
Section 2.18(a)(i) hereof) other than licenses in the ordinary course of
business consistent with past practice or any amendment or consent with respect
to any licensing agreement filed or required to be filed by PRWT with respect to
any Governmental Entity, (vi) any material change by PRWT in its accounting
methods, principles or practices, except as required by concurrent changes in
U.S. GAAP, (vii) any change in the auditors of PRWT, (viii) any issuance of
capital stock of PRWT, (ix) any revaluation by PRWT of any of its assets,
including, without limitation, writing down the value of capitalized inventory
or writing off notes or accounts receivable or any sale of assets of PRWT other
than in the ordinary course of business, or (x) any agreement, whether written
or oral, to do any of the foregoing.
 
20

--------------------------------------------------------------------------------


 
2.10           Litigation.  Except as disclosed in Schedule 2.10 hereto, there
are no material claims, suits, actions or proceedings pending or, to the
knowledge of PRWT, threatened against PRWT before any court, governmental
department, commission, agency, instrumentality or authority, or any arbitrator.
 
2.11           Employee Benefit Plans.
 
(a)           Schedule 2.11(a) lists all material employee compensation,
severance, deferred compensation, incentive, fringe or benefit plans, programs,
policies, commitments or other arrangements (whether or not set forth in a
written document and including, without limitation, all “employee benefit plans”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)) covering any active or former employee,
director or consultant of PRWT, or any trade or business (whether or not
incorporated) which is under common control with PRWT within the meaning of
Section 414 of the Internal Revenue Code (“Code”) (an “ERISA Affiliate”), with
respect to which PRWT has material liability (individually, a “Plan,” and,
collectively, the “Plans”).  Except as set forth in Schedule 2.11(a), all Plans
have been maintained and administered in all material respects in compliance
with their respective terms and with the requirements prescribed by any and all
statutes, orders, rules and regulations which are applicable to such Plans, and
all liabilities with respect to the Plans have been properly reflected in the
financial statements and records of PRWT.  No suit, action or other litigation
(excluding claims for benefits incurred in the ordinary course of Plan
activities) has been brought, or, to the knowledge of PRWT, is threatened,
against or with respect to any Plan.  There are no audits, inquiries or
proceedings pending or, to the knowledge of PRWT, threatened by any governmental
agency with respect to any Plan.  All contributions, reserves or premium
payments required to be made or accrued as of the date hereof to the Plans have
been timely made or accrued. PRWT does not have any plan or commitment to
establish any new Plan, to modify any Plan (except to the extent required by law
or to conform any such Plan to the requirements of any applicable law, in each
case as previously disclosed to KBL in writing, or as required by this
Agreement), or to enter into any new Plan.  Except as disclosed in Schedule
2.11(a), each Plan can be amended, terminated or otherwise discontinued after
the Closing in accordance with its terms, without liability to KBL or PRWT
(other than ordinary administration expenses and expenses for benefits accrued
but not yet paid)).
 
(b)           Except as disclosed in Schedule 2.11(b) hereto, neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (i) result in any payment (including
severance, unemployment compensation, golden parachute, bonus or otherwise)
becoming due to any shareholder, director, officer or employee of PRWT under any
Plan or otherwise, (ii) materially increase any benefits otherwise payable under
any Plan, or (iii) result in the acceleration of the time of payment or vesting
of any such benefits.
 
21

--------------------------------------------------------------------------------


 
(c)           Except as disclosed on Schedule 2.11(c) none of the Plans promises
or provides retiree medical or other retiree welfare benefits to any person
except as required by applicable law, and PRWT has not represented, promised or
contracted to provide such retiree benefits to any employee, former employee,
director, consultant or other person, except to the extent required by law.
 
(d)           None of PRWT or the Stockholders is a party to any agreement,
contract or arrangement (including this Agreement) that would reasonably be
likely to result, separately or in the aggregate, (i) in the payment of any
“excess parachute payments” within the meaning of Section 280G of the Code as a
result of the consummation of the transactions contemplated by this Agreement
involving the Surviving Pubco or (ii) in any liability pursuant to Section
409A(a)(1)(B) of the Code.
 
2.12         Labor Matters.
 
(a)           Except as set forth on Schedule 2.12:
 
(i)           PRWT is not a party to any collective bargaining agreement or
other labor union contract applicable to persons employed by PRWT nor does PRWT
know of any activities or proceedings of any labor union to organize any such
employees;
 
(ii)          To the knowledge of PRWT, there is no activity or proceeding by
any labor organization or other group seeking to represent employees or to
organize any of PRWT’s employees; and
 
(iii)         There is no unfair labor practice, labor dispute, demand for
arbitrator or arbitration proceeding pending or to the knowledge of PRWT
threatened, involving any employee of PRWT.
 
(b)           Except as provided for in the collective bargaining agreements and
labor union contracts set forth on Schedule 2.12, each employee and consultant
of PRWT is terminable “at will” subject to applicable notice periods as set
forth by law or in any applicable employment agreement.  PRWT is not aware that
any of its officers or key employees intends to terminate his or her employment
with PRWT.
 
(c)           PRWT is in compliance in all material respects with all applicable
federal, state and local laws and regulations relating to employment.
 
(d)           PRWT has withheld and paid to (or is holding for payment not yet
due) the appropriate Governmental Authority all amounts required by Law or
agreement to be withheld from the wages or salaries due to each of the
employees. PRWT has paid in full to all of the employees all wages, salaries,
bonuses, benefits, commissions and other compensation due to them or otherwise
arising under any Law, plan, policy, practice, program or agreement and has not
unlawfully withheld any such wages, salaries, bonuses, benefits, commissions or
other compensation.
 
22

--------------------------------------------------------------------------------


 
2.13         Business Activities.  Except as disclosed in Schedule 2.13 hereto,
to PRWT’s knowledge, there is no agreement, commitment, judgment, injunction,
order or decree binding upon PRWT or its assets or to which PRWT is a party
which has or could reasonably be expected to have the effect of prohibiting or
materially impairing any business practice of PRWT, any acquisition of property
by PRWT or the conduct of business by PRWT as currently conducted other than
such effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on PRWT.
 
2.14         Title to Property.
 
(a)           All real property owned by PRWT and its Subsidiaries (including
improvements and fixtures thereon, easements and rights of way) is shown or
reflected on the balance sheet of PRWT included in the Unaudited Financial
Statements. PRWT and its Subsidiaries have good, valid and marketable fee simple
title to the real property owned by it, and except as set forth in the Audited
Financial Statements or on Schedule 2.14(a) hereto, all such real property is
held free and clear of all Liens, leases, licenses and other rights to occupy or
use such real property.  Schedule 2.14(a) hereto also contains a list of all
options or other contracts under which PRWT or its Subsidiaries have a right to
acquire or the obligation to sell any interest in real property.
 
(b)           All personal property of PRWT and its Subsidiaries owned, used or
held for use in connection with the business of PRWT (the “Personal Property”)
is shown or reflected on the balance sheet included in the Audited Financial
Statements or Unaudited Financial Statements, to the extent required by U.S.
GAAP, as of the dates of such Audited Financial Statements and Unaudited
Financial Statements, other than those acquired on or after the date of the
Unaudited Financial Statements in the ordinary course of business.  Schedule
2.14(b) hereto contains a list of all leases of real property by PRWT and its
Subsidiaries.  PRWT and its Subsidiaries have good and marketable title to the
Personal Property owned by it, and all such Personal Property is in each case
held free and clear of all Liens, except for Liens disclosed on Schedule
2.14(b).
 
(c)           All leases pursuant to which PRWT or its Subsidiaries lease from
others material real property or Personal Property are valid and effective in
accordance with their respective terms, and there is not, under any of such
leases, any existing material default or event of default of PRWT or its
Subsidiaries or, to PRWT’s knowledge, any other party (or any event which with
notice or lapse of time, or both, would constitute a material default), except
where the lack of such validity and effectiveness or the existence of such
default or event of default could not reasonably be expected to have a Material
Adverse Effect on PRWT or its Subsidiaries.
 
2.15         Taxes.
 
(a)           Definition of Taxes.  For the purposes of this Agreement, “Tax” or
“Taxes” refers to any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts and any obligations under any agreements or
arrangements with any other Person with respect to any such amounts and
including any liability of a predecessor entity for any such amounts.
 
23

--------------------------------------------------------------------------------


 
(b)           Tax Returns and Audits.  Except as set forth in Schedule 2.15
hereto:
 
(i)           PRWT has timely filed all federal, state, local and foreign
returns, estimates, information statements and reports relating to Taxes
(“Returns”) required to be filed by PRWT with any Tax authority prior to the
date hereof, except such Returns that are not material to PRWT.  All such
Returns are true, correct and complete in all material respects.  PRWT has paid
all Taxes shown to be due and payable on such Returns.
 
(ii)           All Taxes that PRWT is required by law to withhold or collect
have been duly withheld or collected, and have been timely paid over to the
proper governmental authorities to the extent due and payable.
 
(iii)           PRWT has not been delinquent in the payment of any Tax nor is
there any Tax deficiency outstanding, proposed or assessed against PRWT, nor has
PRWT executed any unexpired waiver of any statute of limitations on or extending
the period for the assessment or collection of any Tax.  PRWT has complied with
all Legal Requirements with respect to payments made to third parties and the
withholding of any payment of withheld Taxes and has timely withheld from
employee wages and other payments and timely paid over in full to the proper
taxing authorities all amounts required to be so withheld and paid over for all
periods.
 
(iv)           To the knowledge of PRWT, no audit or other examination of any
Return of PRWT by any Tax authority is presently in progress, nor has PRWT been
notified of any request for such an audit or other examination.
 
(v)           No adjustment relating to any Returns filed by PRWT has been
proposed in writing, formally or informally, by any Tax authority to PRWT or any
representative thereof.
 
(vi)           PRWT has no liability for any unpaid Taxes which have not been
accrued for or reserved on PRWT’s balance sheets included in the Audited
Financial Statements or the Unaudited Financial Statements, whether asserted or
unasserted, contingent or otherwise, other than any liability for unpaid Taxes
that may have accrued since the end of the most recent fiscal year in connection
with the operation of the business of PRWT in the ordinary course of business,
none of which is material to the business, results of operations or financial
condition of PRWT or, if any such amount is material, it has been accrued on the
books and records of PRWT in accordance with U.S. GAAP.
 
24

--------------------------------------------------------------------------------


 
2.16         Environmental Matters.
 
(a)           Except as disclosed in Schedule 2.16 hereto and except for such
matters that, individually or in the aggregate, are not reasonably likely to
have a Material Adverse Effect:  (i) PRWT has complied with all applicable
Environmental Laws (as defined below); (ii) the properties currently operated by
PRWT (including soils, groundwater, surface water, air, buildings or other
structures) are not contaminated with any Hazardous Substances (as defined
below); (iii) the properties formerly owned or operated by PRWT were not
contaminated with Hazardous Substances during the period of ownership or
operation by PRWT or, to PRWT’s knowledge, during any prior period; (iv) PRWT is
not currently subject to liability for any Hazardous Substance disposal or
contamination on any third party or public property (whether above, on or below
ground or in the atmosphere or water); (v) PRWT has not received any written
notice, demand, letter, claim or request for information alleging that PRWT may
be in violation of or liable under any Environmental Law; and (vi) PRWT is not
subject to any orders, decrees, injunctions or other arrangements with any
Governmental Entity or subject to any written indemnity or other written
agreement with any third party relating to liability under any Environmental
Law.
 
(b)           As used in this Agreement, the term “Environmental Law” means any
federal, state, local or foreign law, regulation, order, decree, permit,
authorization, opinion, common law or agency requirement relating to:  (A) the
protection, investigation or restoration of the environment, health and safety,
or natural resources; (B) the handling, use, presence, disposal, release or
threatened release of any Hazardous Substance; (C) the maintenance, remediation,
cleanup, operation or modification of any facility now owned or operated by PRWT
or previously owned or operated by PRWT or its predecessors; or (D) noise, odor,
wetlands, pollution, contamination or any injury or threat of injury to persons
or property.
 
(c)           As used in this Agreement, the term “Hazardous Substance” means
any substance that is:  (i) listed, classified or regulated pursuant to any
Environmental Law; (ii) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive materials or radon; or (iii) any other substance which is the
subject of regulatory action by any Governmental Entity pursuant to any
Environmental Law.
 
(d)           PRWT has made available to KBL or KBL’s counsel all material
environmental reports completed with respect to PRWT and/or its Subsidiaries or
their respective properties, assets or operations, including all Phase I
assessment reports, which are in the possession of PRWT.
 
(e)           PRWT has no knowledge of any underground storage tanks on any of
its Real Property.
 
(f)           Except as set forth on Schedule 2.16(f), PRWT has no knowledge of
any claims relating to asbestos exposure with respect to  its employees to the
extent that such exposure occurred on or after January 1, 2008 at any of its
facilities.
 
(g)           Notwithstanding anything herein to the contrary, the
representations set forth in this Section 2.16 are PRWT’s sole representations
with respect to environmental matters.
 
2.17         Brokers; Third Party Expenses.  Except as set forth in Schedule
2.17 hereto, PRWT has not incurred, nor will it incur, directly or indirectly,
any liability for brokerage, finders’ fees, agent’s commissions or any similar
charges in connection with this Agreement or any transactions contemplated
hereby.
 
25

--------------------------------------------------------------------------------


 
2.18         Intellectual Property.
 
(a)           Schedule 2.18 hereto contains a description of all material PRWT
Intellectual Property (except trade secrets, proprietary information, know how,
technical data, customer lists, unregistered copyrights, databases and data
collections).  For the purposes of this Agreement, the following terms have the
following definitions:
 
(i)           “Intellectual Property” shall mean any or all of the following and
all worldwide common law and statutory rights in, arising out of, or associated
therewith: (i) patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof (“Patents”); (ii) inventions (whether patentable or not), invention
disclosures, improvements, trade secrets, proprietary information, know how,
technology, technical data and customer lists, and all documentation relating to
any of the foregoing; (iii) copyrights, copyrights registrations and
applications therefor, and all other rights corresponding thereto throughout the
world (“Copyrights”); (iv) software and software programs; (v) domain names,
uniform resource locators and other names and locators associated with the
Internet; (vi) industrial designs and any registrations and applications
therefor; (vii) trade names, logos, common law trademarks and service marks,
trademark and service mark registrations and applications therefor
(collectively, “Trademarks”); (viii) all databases and data collections and all
rights therein; (ix) all moral and economic rights of authors and inventors,
however denominated, and (x) any similar or equivalent rights to any of the
foregoing (as applicable).
 
(ii)          “PRWT Intellectual Property” shall mean any Intellectual Property
that is owned by, or exclusively licensed to, PRWT, including software and
software programs developed by or exclusively licensed to PRWT (specifically
excluding any off the shelf or shrink-wrap software).
 
(iii)         “Registered Intellectual Property” means all Intellectual Property
that is the subject of an application, certificate, filing, registration or
other document issued, filed with, or recorded by any government or other legal
authority.
 
(iv)         “PRWT Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, or filed in the name of, PRWT.
 
(v)          “PRWT Products” means all current versions of products or service
offerings of PRWT.
 
(b)           PRWT owns or has enforceable rights to use all material
Intellectual Property required for the conduct of its business as presently
conducted.  Except as disclosed in Schedule 2.18 hereto, no PRWT Intellectual
Property or PRWT Product is subject to any material proceeding or outstanding
decree, order, judgment, contract, license, or agreement restricting in any
manner the use, transfer or licensing thereof by PRWT, other than in the
ordinary course of business, or which may affect the validity, use or
enforceability of such PRWT Intellectual Property or PRWT Product that in any
such case could reasonably be expected to have a Material Adverse Effect on
PRWT.
 
26

--------------------------------------------------------------------------------


 
(c)           Except as disclosed in Schedule 2.18 hereto, PRWT owns and has
good and exclusive title to, or has the valid right to use, each material item
of PRWT Intellectual Property owned or licensed by it free and clear of any
Liens (excluding non-exclusive licenses and related restrictions granted by it
in the ordinary course of business); and PRWT is the exclusive owner of all
material registered Trademarks and Copyrights used in connection with the
operation or conduct of the business of PRWT including the sale of any products
or the provision of any services by PRWT.
 
(d)           To PRWT’s knowledge, the operation of the business of PRWT as such
business currently is conducted, including PRWT’s use of any product, device or
process, has not and does not infringe or misappropriate the Intellectual
Property of any third party and PRWT has not received any written claims or
threats from third parties alleging any such infringement or misappropriation.
 
2.19         Agreements, Contracts and Commitments.
 
(a)           Schedule 2.19 hereto sets forth a complete and accurate list of
all Material PRWT Contracts (as hereinafter defined), specifying the parties
thereto.  For purposes of this Agreement, (i) the term “PRWT Contracts” shall
mean all contracts, agreements, leases, mortgages, indentures, notes, bonds,
licenses, permits, franchises, purchase orders, sales orders, and other
understandings, commitments and obligations of any kind, whether written or
oral, to which PRWT is a party or by or to which any of the properties or assets
of PRWT may be bound, subject or affected (including without limitation notes or
other instruments payable to PRWT) and (ii) the term “Material PRWT Contracts”
shall mean (x) each PRWT Contract (A) providing for payments (present or future)
to PRWT in excess of $250,000 in the aggregate or (B) under or in respect of
which PRWT presently has any liability or obligation of any nature whatsoever
(absolute, contingent or otherwise) in excess of $250,000, (y) each PRWT
Contract that otherwise is or may be material to the businesses, operations,
assets, condition (financial or otherwise) of PRWT, and (z) the limitations of
subclause (x) and subclause (y) notwithstanding, each of the following PRWT
Contracts:
 
(i)          any mortgage, indenture, note, installment obligation or other
instrument, agreement or arrangement for or relating to any borrowing of money
by or from PRWT and by or to any officer, director, employee, stockholder or
holder of derivative securities of PRWT (“Insider”);
 
(ii)         any guaranty, direct or indirect, by PRWT, a Subsidiary or any
Insider of PRWT of any obligation for borrowings, or otherwise, excluding
endorsements made for collection in the ordinary course of business;
 
(iii)        any PRWT Contract of employment or management;
 
(iv)        any PRWT Contract (x) made other than in the ordinary course of
business or (y) providing for the grant of any preferential rights to purchase
or lease any asset of PRWT or (z) providing for any right (exclusive or
non-exclusive) to sell or distribute, or otherwise relating to the sale or
distribution of, any product or service of PRWT;
 
27

--------------------------------------------------------------------------------


 
(v)         any obligation to register any shares of the capital stock or other
securities of PRWT with any Governmental Entity;
 
(vi)        any obligation to make payments, contingent or otherwise, arising
out of the prior acquisition of the business, assets or stock of other Persons;
 
(vii)        any collective bargaining agreement with any labor union;
 
(viii)      any lease or similar arrangement for the use by PRWT of real
property or Personal Property where the annual lease payments are greater than
$100,000 (other than any lease of vehicles, office equipment or operating
equipment made in the ordinary course of business);
 
(ix)         any PRWT Contract granting or purporting to grant, or otherwise in
any way relating to, any mineral rights or any other interest (including,
without limitation, a leasehold interest) in real property; and
 
(x)          any PRWT Contract to which any Insider of PRWT, or any entity owned
or controlled by an Insider, is a party.
 
(b)           Each Material PRWT Contract was entered into at arms’ length and
in the ordinary course, except as set forth in Schedule 2.14(b), is in full
force and effect and, to PRWT’s knowledge, is valid and binding upon and
enforceable against each of the parties thereto, except insofar as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by principles governing the availability of equitable remedies.  To PRWT’s
knowledge, no other party to a Material PRWT Contract is the subject of a
bankruptcy or insolvency proceeding. True and complete copies of all Material
PRWT Contracts (or written summaries in the case of oral Material PRWT Contracts
or offers or proposals) have been heretofore made available to KBL or KBL’s
counsel.
 
(c)           Except as set forth in Schedule 2.19, neither PRWT nor, to PRWT’s
knowledge, any other party thereto is in breach of or in default under, and no
event has occurred which with notice or lapse of time or both would become a
breach of or default under, any Material PRWT Contract, and no party to any
Material PRWT Contract has given any written notice of any claim of any such
breach, default or event, which, individually or in the aggregate, are
reasonably likely to have a Material Adverse Effect on PRWT.  Each Material PRWT
Contract that has not expired by its terms is in full force and effect.
 
2.20         Insurance.  Schedule 2.20 sets forth PRWT’s insurance policies and
fidelity and surety bonds covering the assets, business, equipment, properties,
operations, employees, officers and directors (collectively, the “Insurance
Policies”) as of the date hereof.  The insurances provided by such Insurance
Policies are adequate in amount and scope for PRWT’s business and operations,
consistent with normal industry practices, including any insurance required to
be maintained by PRWT Contracts.  Schedule 2.20 shall be updated as of the
Closing Date and such update shall be delivered to KBL in connection with the
Closing.
 
28

--------------------------------------------------------------------------------


 
2.21         Governmental Actions/Filings.
 
(a)           Except as set forth in Schedule 2.21(a), PRWT has been granted and
holds, and has made, all Governmental Actions/Filings (as defined below)
(including, without limitation, Governmental Actions/Filings necessary to the
conduct by PRWT of its business (as presently conducted and as presently
proposed to be conducted) or used or held for use by PRWT, and true, complete
and correct copies of which have heretofore been delivered to KBL or KBL’s
counsel.  Each such Governmental Action/Filing is in full force and effect and,
except as disclosed in Schedule 2.21(a) hereto, will not expire prior to
December 31, 2009 (except to the extent such expiration would not reasonably be
expected to have a Material Adverse Effect on PRWT) and to PRWT’s knowledge,
PRWT is in substantial compliance with all of its obligations with respect
thereto.  To PRWT’s knowledge, no event has occurred and is continuing which
requires or permits, or after notice or lapse of time or both would require or
permit, and consummation of the transactions contemplated by this Agreement or
any ancillary documents will not require or permit (with or without notice or
lapse of time, or both), any modification or termination of any such
Governmental Actions/Filings except such events which, either individually or in
the aggregate, would not have a Material Adverse Effect upon PRWT.
 
(b)           Except as set forth in Schedule 2.21(b), no Governmental
Action/Filing is necessary to be obtained, secured or made by PRWT to enable it
to continue to conduct its businesses and operations and use its properties
after the Closing in a manner which is consistent with current practice.
 
(c)           For purposes of this Agreement, the term “Governmental
Action/Filing” shall mean any franchise, license, certificate of compliance,
authorization, consent, order, permit, approval, consent or other action of, or
any filing, registration or qualification with, any federal, state, municipal,
foreign or other governmental, administrative or judicial body, agency or
authority.
 
2.22           Interested Party Transactions.  Except as set forth in the
Schedule 2.22 hereto, or expressly stated in the Audited Financial Statements,
no employee, officer, director or shareholder of PRWT or a member of his or her
immediate family is indebted to PRWT, nor is PRWT indebted (or committed to make
loans or extend or guarantee credit) to any of such Persons, other than (i) for
payment of salary for services rendered, (ii) reimbursement for reasonable
expenses incurred on behalf of PRWT, and (iii) for other employee benefits made
generally available to all employees.  Except as set forth in Schedule 2.22, to
PRWT’s knowledge, none of such individuals has any direct or indirect ownership
interest in any Person with whom PRWT is affiliated or with whom PRWT has a
contractual relationship, or in any Person that competes with PRWT, except that
each Insider and members of their respective immediate families may own less
than 5% of the outstanding stock in publicly traded companies that may compete
with PRWT.  Except as set forth in Schedule 2.22, to the knowledge of PRWT, no
Insider or any member of an Insider’s immediate family is, directly or
indirectly, interested in any Material PRWT Contract with PRWT (other than such
contracts as relate to any such Person’s ownership of capital stock or other
securities of PRWT or such Person’s employment with PRWT).
 
29

--------------------------------------------------------------------------------


 
2.23           Board and Stockholder Approval.  The board of directors of PRWT
(including any required committee or subgroup thereof) has, as of the date of
this Agreement, duly approved, subject to the approval of PRWT’s stockholders,
this Agreement and the transactions contemplated hereby.  This Agreement and the
consummation of the Merger and other transactions contemplated hereby have been
duly and validly approved by the holders of the necessary outstanding PRWT
Common Stock as required under the Applicable Pennsylvania Law.
 
2.24           Compliance with Minority Certifications.  Schedule 2.24 sets
forth all federal, state and local and organizational body (including the
National Minority Supplier Development Council) minority owned business
certifications and registrations that have been granted to PRWT that are
currently in effect (collectively, the “Minority Owned Business
Certifications”).  PRWT has no knowledge of any facts or circumstances currently
existing that would be likely to cause PRWT to not be in compliance with the
Minority Owned Business Certifications.
 
2.25           Representations and Warranties Complete.  The representations and
warranties of PRWT included in this Agreement and any list, statement, document
or information set forth in, or attached to, any Schedule provided pursuant to
this Agreement or delivered hereunder (excluding any and all drafts of such
documentation), are true and complete in all material respects and do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements contained
therein not misleading, under the circumstance under which they were made.
 
2.26           Survival of Representations and Warranties.  The representations
and warranties of PRWT set forth in this Agreement shall survive the Closing
until, and shall terminate and be of no further force or effect on, the Final
Escrow Release Date.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF KBL
 
Subject to the exceptions set forth in Schedule 3 attached hereto (the “KBL
Schedule”), KBL represents and warrants to, and covenants with, PRWT, Merger Sub
and the Stockholders, as follows:
 
3.1           Organization and Qualification.
 
(a)           KBL is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and has the requisite
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
to be conducted.  KBL is in possession of all Approvals necessary to own, lease
and operate the properties it purports to own, operate or lease and to carry on
its business as it is now being or currently planned to be conducted by KBL,
except where the failure to have such Approvals could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on
KBL.  Complete and correct copies of KBL’s Charter Documents, as amended and
currently in effect, have been heretofore made available to PRWT.  KBL is not in
violation of any of the provisions of its Charter Documents.
 
30

--------------------------------------------------------------------------------


 
(b)           KBL is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its activities
makes such qualification or licensing necessary, except for such failures to be
so duly qualified or licensed and in good standing that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
KBL. Each jurisdiction in which KBL is so qualified or licensed is listed in
Schedule 3.1.
 
3.2           Subsidiaries.  KBL has no direct or indirect Subsidiaries.  KBL
does not own, directly or indirectly, any ownership, equity, profits or voting
interest in any Person or has any agreement or commitment to purchase any such
interest, and has not agreed and is not obligated to make nor is bound by any
written, oral or other agreement, contract, subcontract, lease, binding
understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan, commitment or undertaking of any
nature, as of the date hereof or as may hereafter be in effect under which it
may become obligated to make, any future investment in or capital contribution
to any other entity.
 
3.3           Capitalization.
 
(a)           As of the date of this Agreement, the authorized capital stock of
KBL consists of 50,000,000 shares of KBL Common Stock and 1,000,000 shares of
preferred stock, par value $0.0001 per share (“KBL Preferred Stock”), of which
21,000,000 shares of KBL Common Stock are issued and outstanding and no shares
of KBL Preferred Stock are issued and outstanding, all of which are validly
issued, fully paid and nonassessable.  Other than the KBL Common Stock and KBL
Preferred Stock, KBL has no class or series of securities authorized by its
Charter Documents.
 
(b)           Except as set forth in Schedule 3.3(b), as of the date of this
Agreement, (i) no shares of KBL Common Stock or KBL Preferred Stock are reserved
for issuance upon the exercise of outstanding options to purchase KBL Common
Stock or KBL Preferred Stock granted to employees of KBL or other parties (“KBL
Stock Options”) and there are no outstanding KBL Stock Options; (ii) no shares
of KBL Common Stock or KBL Preferred Stock are reserved for issuance upon the
exercise of outstanding warrants to purchase KBL Common Stock or KBL Preferred
Stock and there are no outstanding KBL Warrants; and (iii) no shares of KBL
Common Stock or KBL Preferred Stock are reserved for issuance upon the
conversion of the KBL Preferred Stock or any outstanding convertible notes,
debentures or securities (“KBL Convertible Securities”).  All shares of KBL
Common Stock and KBL Preferred Stock subject to issuance as aforesaid, upon
issuance on the terms and conditions specified in the instrument pursuant to
which they are issuable, will be duly authorized, validly issued, fully paid and
nonassessable.  All outstanding shares of KBL Common Stock and all outstanding
KBL Warrants have been issued and granted in compliance with (x) all applicable
securities laws and (in all material respects) other applicable laws and
regulations, and (y) all requirements set forth in any applicable KBL Contracts
(as defined in Section 3.19).  KBL has heretofore delivered to PRWT true,
complete and accurate copies of the KBL Warrants, including any and all
documents and agreements relating thereto.
 
31

--------------------------------------------------------------------------------


 
(c)           The shares of KBL Common Stock to be issued by KBL in connection
with the Merger, upon issuance in accordance with the terms of this Agreement,
will be duly authorized and validly issued and such shares of KBL Common Stock
will be fully paid and nonassessable.
 
(d)           Except as set forth in Schedule 3.3(d) hereto, there are no
subscriptions, options, warrants, equity securities, partnership interests or
similar ownership interests, calls, rights (including preemptive rights),
commitments or agreements of any character to which KBL is a party or by which
it is bound obligating the KBL to issue, deliver or sell, or cause to be issued,
delivered or sold, or repurchase, redeem or otherwise acquire, or cause the
repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of KBL or obligating KBL to
grant, extend, accelerate the vesting of or enter into any such subscription,
option, warrant, equity security, call, right, commitment or agreement.
 
(e)           Except as set forth in Schedule 3.3(e) or as contemplated by this
Agreement or the KBL SEC Reports (as defined in Section 3.7), there are no
registration rights, and there is no voting trust, proxy, rights plan,
anti-takeover plan or other agreements or understandings to which the KBL is a
party or by which the KBL is bound with respect to any equity security of any
class of the KBL.
 
(f)           No outstanding shares of KBL Common Stock are unvested or subject
to a repurchase option, risk of forfeiture or other condition under any
applicable agreement with KBL.
 
3.4           Authority Relative to this Agreement.  KBL has all necessary
corporate power and authority to:  (i) execute and deliver this Agreement, and
each ancillary document that KBL is to execute or deliver pursuant to this
Agreement, and (ii) carry out KBL’s obligations hereunder and thereunder and, to
consummate the transactions contemplated hereby (including the Merger).  The
execution and delivery of this Agreement and the consummation by KBL of the
transactions contemplated hereby (including the Merger) have been duly and
validly authorized by all necessary corporate action on the part of KBL
(including the approval by their respective boards of directors), and no other
corporate proceedings on the part of KBL are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby pursuant to the
DGCL and the PBCL and the terms and conditions of this Agreement, other than the
KBL Stockholder Approval (as defined in Section 5.1(a)).  This Agreement has
been duly and validly executed and delivered by KBL and, assuming the due
authorization, execution and delivery thereof by the other parties hereto,
constitutes the legal and binding obligation of KBL, enforceable against KBL in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity.
 
32

--------------------------------------------------------------------------------


 
3.5           No Conflict; Required Filings and Consents.
 
(a)           The execution and delivery of this Agreement by KBL does not, and
the performance of this Agreement by KBL shall not:  (i) conflict with or
violate KBL’s Charter Documents, (ii) conflict with or violate any Legal
Requirements, or (iii) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or materially impair KBL’s rights or alter the rights or obligations of any
third party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien on any of
the properties or assets of KBL pursuant to, any KBL Contracts, except, with
respect to clauses (ii) or (iii), for any such conflicts, violations, breaches,
defaults or other occurrences that would not, individually and in the aggregate,
have a Material Adverse Effect on KBL.
 
(b)           The execution and delivery of this Agreement by KBL does not, and
the performance of KBL’s obligations hereunder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity, except (i) for applicable requirements, if any, of the
Securities Act, the Exchange Act, Blue Sky Laws, and the rules and regulations
thereunder, and appropriate documents with the relevant authorities of other
jurisdictions in which KBL is qualified to do business and (ii) where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on KBL, or prevent
consummation of the Merger or otherwise prevent the parties hereto from
performing their obligations under this Agreement.
 
3.6           Compliance.  KBL has complied with, and is not in violation of,
any Legal Requirements with respect to the conduct of its business, or the
ownership or operation of its business, except for failures to comply or
violations which, individually or in the aggregate, have not had and are not
reasonably likely to have a Material Adverse Effect on KBL.  KBL is not in
default or violation of any term, condition or provision of its respective
Charter Documents.  No written notice of non-compliance with any Legal
Requirements has been received by KBL.
 
3.7           SEC Filings; Financial Statements.
 
(a)           KBL has made available to PRWT a correct and complete copy of each
report, registration statement and definitive proxy statement filed by KBL with
the SEC (the “KBL SEC Reports”), which are all the forms, reports and documents
required to be filed by KBL with the SEC prior to the date of this
Agreement.  All KBL SEC Reports required to be filed by KBL in the twenty-four
(24) month period prior to the date of this Agreement were filed in a timely
manner.  As of their respective dates the KBL SEC Reports:  (i) were prepared in
accordance and complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such KBL SEC Reports, and (ii)
did not at the time they were filed (and if amended or superseded by a filing
prior to the date of this Agreement then on the date of such filing and as so
amended or superseded) contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Except to the extent set forth in the preceding sentence,
KBL makes no representation or warranty whatsoever concerning any KBL SEC Report
as of any time other than the date or period with respect to which it was filed.
 
33

--------------------------------------------------------------------------------


 
(b)           Except as set forth in Schedule 3.7(b), each set of financial
statements (including, in each case, any related notes thereto) contained in KBL
SEC Reports, including each KBL SEC Report filed after the date hereof until the
Closing, complied or will comply as to form in all material respects with the
published rules and regulations of the SEC with respect thereto, was or will be
prepared in accordance with U.S. GAAP applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, do not contain footnotes as permitted by Form 10-Q
of the Exchange Act) and each fairly presents or will fairly present in all
material respects the financial position of KBL at the respective dates thereof
and the results of its operations and cash flows for the periods indicated,
except that the unaudited interim financial statements were, are or will be
subject to normal adjustments which were not or are not expected to have a
Material Adverse Effect on KBL taken as a whole.
 
3.8           No Undisclosed Liabilities.  KBL has no liabilities (absolute,
accrued, contingent or otherwise) of a nature required to be disclosed on a
balance sheet or in the related notes to the financial statements included in
KBL SEC Reports that are, individually or in the aggregate, material to the
business, results of operations or financial condition of KBL, except (i)
liabilities provided for in or otherwise disclosed in KBL SEC Reports filed
prior to the date hereof, and (ii) liabilities incurred since September 30, 2008
in the ordinary course of business, none of which would have a Material Adverse
Effect on KBL.
 
3.9           Absence of Certain Changes or Events.  Except as set forth in KBL
SEC Reports filed prior to the date of this Agreement, and except as
contemplated by this Agreement, since September 30, 2008, there has not
been:  (i) any Material Adverse Effect on KBL, (ii) any declaration, setting
aside or payment of any dividend on, or other distribution (whether in cash,
stock or property) in respect of, any of KBL’s capital stock, or any purchase,
redemption or other acquisition by KBL of any of KBL’s capital stock or any
other securities of KBL or any options, warrants, calls or rights to acquire any
such shares or other securities, (iii) any split, combination or
reclassification of any of KBL’s capital stock, (iv) any granting by KBL of any
increase in compensation or fringe benefits, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice,
or any payment by KBL of any bonus, except for bonuses made in the ordinary
course of business consistent with past practice, or any granting by KBL of any
increase in severance or termination pay or any entry by KBL into any currently
effective employment, severance, termination or indemnification agreement or any
agreement the benefits of which are contingent or the terms of which are
materially altered upon the occurrence of a transaction involving KBL of the
nature contemplated hereby, (v) entry by KBL into any licensing or other
agreement with regard to the acquisition or disposition of any Intellectual
Property other than licenses in the ordinary course of business consistent with
past practice or any amendment or consent with respect to any licensing
agreement filed or required to be filed by KBL with respect to any Governmental
Entity, (vi) any material change by KBL in its accounting methods, principles or
practices, except as required by concurrent changes in U.S. GAAP, (vii) any
change in the auditors of KBL, (viii) any issuance of capital stock of KBL, (ix)
any revaluation by KBL of any of its assets, including, without limitation,
writing down the value of capitalized inventory or writing off notes or accounts
receivable or any sale of assets of KBL other than in the ordinary course of
business or (x) any agreement, whether written or oral, to do any of the
foregoing
 
34

--------------------------------------------------------------------------------


 
3.10         Litigation.  There are no claims, suits, actions or proceedings
pending or to KBL’s knowledge, threatened against KBL, before any court,
governmental department, commission, agency, instrumentality or authority, or
any arbitrator.
 
3.11         Employee Benefit Plans.  Except as may be contemplated by the KBL
Plan (as defined in Section 5.1(a)), KBL does not maintain, and has no liability
under, any Plan (as defined in Section 2.11(a) of this Agreement), and neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (i) result in any payment (including
severance, unemployment compensation, golden parachute, bonus or otherwise)
becoming due to any stockholder, director or employee of KBL, or (ii) result in
the acceleration of the time of payment or vesting of any such benefits.  KBL is
not a party to any agreement, contract or arrangement (including this Agreement)
that would reasonably be likely to result, separately or in the aggregate, (i)
in the payment of any “excess parachute payments” within the meaning of Section
280G of the Code as a result of the consummation of the transactions
contemplated by this Agreement or future transactions involving the Surviving
Pubco or (ii) in any liability pursuant to Section 409A(a)(1)(B) of the
Code.  No Plan of KBL provides for the reimbursement of excise Taxes under
Section 4999 of the Code or any income Taxes under the Code.
 
3.12         Labor Matters.  KBL is not a party to any collective bargaining
agreement or other labor union contract applicable to persons employed by KBL
and KBL does not know of any activities or proceedings of any labor union to
organize any such employees.
 
3.13        Business Activities.  Since its organization, KBL has not conducted
any business activities other than activities directed toward the accomplishment
of a business combination.  Except as set forth in the KBL Charter Documents,
there is no agreement, commitment, judgment, injunction, order or decree binding
upon KBL or to which KBL is a party which has or could reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
KBL, any acquisition of property by KBL or the conduct of business by KBL as
currently conducted other than such effects, individually or in the aggregate,
which have not had and could not reasonably be expected to have, a Material
Adverse Effect on KBL.
 
3.14         Title to Property.  KBL does not own or lease any real property or
personal property.  Except as set forth in Schedule 3.14, there are no options
or other contracts under which KBL has a right or obligation to acquire or lease
any interest in real property or personal property.
 
3.15         Taxes.  Except as set forth in Schedule 3.15 hereto:
 
(a)           KBL has timely filed all Returns required to be filed by KBL with
any Tax authority prior to the date hereof, except such Returns which are not
material to KBL.  All such Returns are true, correct and complete in all
material respects.  KBL has paid all Taxes shown to be due on such Returns.
 
35

--------------------------------------------------------------------------------


 
(b)           All Taxes that KBL is required by law to withhold or collect have
been duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.
 
(c)           KBL has not been delinquent in the payment of any Tax that has not
been accrued for in KBL’s books and records of account for the period for which
such Tax relates nor is there any Tax deficiency outstanding, proposed or
assessed against KBL, nor has KBL executed any unexpired waiver of any statute
of limitations on or extending the period for the assessment or collection of
any Tax.
 
(d)           No audit or other examination of any Return of KBL by any Tax
authority is presently in progress, nor has KBL been notified of any request for
such an audit or other examination.
 
(e)           No adjustment relating to any Returns filed by KBL has been
proposed in writing, formally or informally, by any Tax authority to KBL or any
representative thereof.
 
(f)           KBL has no liability for any unpaid Taxes which have not been
accrued for or reserved on KBL’s balance sheets included in the audited
financial statements for the most recent fiscal year ended, whether asserted or
unasserted, contingent or otherwise, other than any liability for unpaid Taxes
that may have accrued since the end of the most recent fiscal year in connection
with the operation of the business of KBL in the ordinary course of business,
none of which is material to the business, results of operations or financial
condition of KBL or, if any such amount is material, it has been accrued on the
books and records of KBL in accordance with U.S. GAAP.
 
3.16         Environmental Matters.  Except for such matters that, individually
or in the aggregate, are not reasonably likely to have a Material Adverse Effect
on KBL:  (i) KBL has complied with all applicable Environmental Laws; (ii) KBL
is not subject to liability for any Hazardous Substance disposal or
contamination on any third party property; (iii) KBL has not been associated
with any release or threat of release of any Hazardous Substance; (iv) KBL has
not received any notice, demand, letter, claim or request for information
alleging that KBL may be in violation of or liable under any Environmental Law;
and (v) KBL is not subject to any orders, decrees, injunctions or other
arrangements with any Governmental Entity or subject to any indemnity or other
agreement with any third party relating to liability under any Environmental Law
or relating to Hazardous Substances.
 
3.17         Brokers.  KBL has not incurred, nor will it incur, directly or
indirectly, any liability for brokerage or finders’ fees or agent’s commissions
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.
 
3.18         Intellectual Property.  KBL does not own, license or otherwise have
any right, title or interest in any Intellectual Property or Registered
Intellectual Property except non-exclusive rights to the names “KBL” and “KBL
Healthcare.”
 
36

--------------------------------------------------------------------------------


 
3.19         Agreements, Contracts and Commitments.
 
(a)           There are no contracts, agreements, leases, mortgages, indentures,
notes, bonds, liens, license, permit, franchise, purchase orders, sales orders
or other understandings, commitments or obligations of any kind, whether written
or oral, to which KBL is a party or by or to which any of the properties or
assets of KBL may be bound, subject or affected, which either (a) creates or
imposes a liability greater than $50,000, or (b) may not be cancelled by KBL on
less than 30 days’ or less prior notice (“KBL Contracts”).  All KBL Contracts
are listed in Schedule 3.19.
 
(b)           Except as set forth in Schedule 3.19, each KBL Contract was
entered into at arms’ length and in the ordinary course, is in full force and
effect and is valid and binding upon and enforceable against each of the parties
thereto. True, correct and complete copies of all KBL Contracts (or written
summaries in the case of oral KBL Contracts) and of all outstanding offers or
proposals of KBL have been heretofore made available to PRWT or PRWT’s counsel.
 
(c)           Neither KBL nor, to the knowledge of KBL, any other party thereto
is in breach of or in default under, and no event has occurred which with notice
or lapse of time or both would become a breach of or default under, any KBL
Contract, and no party to any KBL Contract has given any written notice of any
claim of any such breach, default or event, which, individually or in the
aggregate, are reasonably likely to have a Material Adverse Effect on KBL.  Each
agreement, contract or commitment to which KBL is a party or by which it is
bound that has not expired by its terms is in full force and effect, except
where such failure to be in full force and effect is not reasonably likely to
have a Material Adverse Effect on KBL.
 
3.20         Insurance.  Except for directors’ and officers’ liability
insurance, KBL does not maintain any Insurance Policies.
 
3.21         Interested Party Transactions.  Except as set forth in the KBL SEC
Reports filed prior to the date of this Agreement:  (a) no employee, officer,
director or stockholder of KBL or a member of his or her immediate family is
indebted to KBL nor is KBL indebted (or committed to make loans or extend or
guarantee credit) to any of them, other than reimbursement for reasonable
expenses incurred on behalf of KBL;  (b) to KBL’s knowledge, none of such
individuals has any direct or indirect ownership interest in any Person with
whom KBL is affiliated or with whom KBL has a material contractual relationship,
or any Person that competes with KBL, except that each employee, stockholder,
officer or director of KBL and members of their respective immediate families
may own less than 5% of the outstanding stock in publicly traded companies that
may compete with KBL; and (c) to KBL’s knowledge, no officer, director or
stockholder or any member of their immediate families is, directly or
indirectly, interested in any material contract with KBL (other than such
contracts as relate to any such individual ownership of capital stock or other
securities of KBL).
 
3.22         Indebtedness.  Except as set forth on Schedule 3.22 and as
otherwise contemplated by this Agreement, KBL has no indebtedness for borrowed
money.     
 
3.23         NYSE Amex Listing.  KBL Common Stock is listed for trading on the
NYSE Amex (the “NYSEA”).  Except as set forth on Schedule 3.23, there is no
action or proceeding pending or, to KBL's knowledge, threatened against KBL by
the NYSEA with respect to any intention by such entity to prohibit or terminate
the listing of KBL Common Stock on the NYSEA.
 
37

--------------------------------------------------------------------------------


 
3.24         Board Approval.  The board of directors of KBL (including any
required committee or subgroup of the board of directors of KBL) has, as of the
date of this Agreement, unanimously (i) declared the advisability of the Merger
and approved this Agreement and the transactions contemplated hereby, (ii)
determined that the Merger is in the best interests of the stockholders of KBL
and (iii) determined that the fair market value of PRWT is equal to at least 80%
of the balance in the Trust Fund (as defined in Section 3.25) not including
deferred underwriting discounts and commissions.
 
3.25         Trust Fund.  As of the date hereof and at the Closing Date, KBL has
and will have no less than $135,000,000 invested in United States Government
securities or money market funds meeting certain conditions under Rule 2a-7
promulgated under the Investment PRWT Act of 1940 in a trust account
administered by Continental (the “Trust Fund”); provided that a portion of the
Trust Fund shall be utilized in accordance with Section 5.19.
 
3.26         Governmental Filings.  Except as set forth in Schedule 3.26, KBL
has been granted and holds, and has made, all Governmental Actions/Filings
necessary to the conduct by KBL of its business (as presently conducted) or used
or held for use by KBL, and true, complete and correct copies of which have
heretofore been delivered to PRWT or its counsel.  Each such Governmental
Action/Filing is in full force and effect and, except as disclosed in Schedule
3.26, will not expire prior to December 31, 2009, and KBL is in compliance with
all of its obligations with respect thereto.  No event has occurred and is
continuing which requires or permits, or after notice or lapse of time or both
would require or permit, and consummation of the transactions contemplated by
this Agreement or any ancillary documents will not require or permit (with or
without notice or lapse of time, or both), any modification or termination of
any such Governmental Actions/Filings except such events which, either
individually or in the aggregate, would not have a Material Adverse Effect upon
KBL.
 
3.27           Representations and Warranties Complete.  The representations and
warranties of KBL included in this Agreement and any list, statement, document
or information set forth in, or attached to, any Schedule provided pursuant to
this Agreement or delivered hereunder, are true and complete in all material
respects and do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading, under the circumstance under which
they were made.
 
3.28           Survival of Representations and Warranties.  The representations
and warranties of KBL set forth in this Agreement shall survive until and
terminate at the Closing.
 
38

--------------------------------------------------------------------------------


 
ARTICLE IV
 
CONDUCT PRIOR TO THE EFFECTIVE TIME
 
4.1           Conduct of Business by PRWT and KBL.  During the period from the
date of this Agreement and continuing until the earlier of the termination of
this Agreement pursuant to its terms or the Closing, each of PRWT, Merger Sub
and KBL shall, except to the extent that the other party shall otherwise consent
in writing or as contemplated by this Agreement or as set forth in Schedule 4.1,
carry on its business in the usual, regular and ordinary course consistent with
past practices, in substantially the same manner as heretofore conducted and in
compliance with all applicable laws and regulations (except where noncompliance
would not be reasonably expected to have a Material Adverse Effect), pay its
debts and taxes when due subject to good faith disputes over such debts or
taxes, pay or perform other material obligations when due, and use its
commercially reasonable best efforts  consistent with past practices and
policies to (i) preserve substantially intact its present business organization,
(ii) keep available the services of its present key officers and key employees
and (iii) preserve its relationships with customers, suppliers, distributors,
licensors, licensees, and others with which it has significant business
dealings.  In addition, except as required or permitted by the terms of this
Agreement and except as set forth in Schedule 4.1, without the prior written
consent of the other party, during the period from the date of this Agreement
and continuing until the earlier of the termination of this Agreement pursuant
to its terms or the Closing, each of PRWT, Merger Sub and KBL shall not do any
of the following:
 
(a)           Waive any stock repurchase rights, accelerate, amend or (except as
specifically provided for herein) change the period of exercisability of options
or restricted stock, or reprice options granted under any employee, consultant,
director or other stock plans or authorize cash payments in exchange for any
options granted under any of such plans;
 
(b)           Grant any severance or termination pay to (i) any officer or (ii)
any employee, except pursuant to applicable law, written agreements outstanding,
or policies existing on the date hereof and as previously or concurrently
disclosed in writing or made available to the other party, or adopt any new
severance plan, or amend or modify or alter in any manner any severance plan,
agreement or arrangement existing on the date hereof;
 
(c)           Transfer or license to any person or otherwise extend, amend or
modify any material rights to any Intellectual Property of PRWT or KBL, as
applicable, or enter into grants to transfer or license to any person future
patent rights, other than in the ordinary course of business consistent with
past practices provided that in no event shall PRWT or KBL license on an
exclusive basis or sell any Intellectual Property of PRWT, or KBL as applicable;
 
(d)           Declare, set aside or pay any dividends on or make any other
distributions (whether in cash, stock, equity securities or property in respect
of any capital stock or split, combine or reclassify any capital stock or issue
or authorize the issuance of any other securities in respect of, in lieu of or
in substitution for any capital stock; provided, however, that in connection
with enhancing the likelihood of (a) approval of the transactions contemplated
hereby by the holders of KBL Common Stock, (b) compliance with Section 5.22 and
(c) compliance with the Stockholder ownership requirements described in Section
6.1(d), KBL shall be entitled to declare a dividend prior to consummation of the
merger payable on shares of KBL Common Stock to be outstanding immediately after
consummation of the Merger; and provided, further, that (1) any such dividend
shall not eliminate the obligation of KBL to deliver at least $25 million of
proceeds from trust at closing (net of the aggregate amount of any such dividend
described in this Section 4.1(d) that is payable by PRWT on behalf of KBL
following the consummation of the Merger), (2) any such dividend shall be lawful
under applicable law and (3) PRWT shall, to the extent necessary, cause the
payment of such dividend to be made on behalf of KBL; and, provided further
that, in connection with the preceding clause, each of the Stockholders hereby
waives any claim to such dividend and that it shall be a condition to the
declaration of any such dividend that the holders of KBL Common Stock set forth
on Schedule 4.2(d) shall execute and deliver a similar waiver (“KBL Insider
Waiver”);
 
39

--------------------------------------------------------------------------------


 
(e)           With respect to PRWT, purchase, redeem or otherwise acquire,
directly or indirectly, any shares of capital stock or other equity securities
or ownership interests of PRWT;
 
(f)           Except as contemplated by this Agreement,  issue, deliver, sell,
authorize, pledge or otherwise encumber, or agree to any of the foregoing with
respect to, any shares of capital stock or other equity securities or ownership
interests or any securities convertible into or exchangeable for shares of
capital stock or other equity securities or ownership interests, or
subscriptions, rights, warrants or options to acquire any shares of capital
stock or other equity securities or ownership interests or any securities
convertible into or exchangeable for shares of capital stock or other equity
securities or other ownership interests, or enter into other agreements or
commitments of any character obligating it to issue any such shares, equity
securities or other ownership interests or convertible or exchangeable
securities;
 
(g)           Amend its Charter Documents;
 
(h)           Acquire or agree to acquire by merging or consolidating with, or
by purchasing any equity interest in or a portion of the assets of, or by any
other manner, any business or any corporation, partnership, association or other
business organization or division thereof, or otherwise acquire or agree to
acquire any assets which are material, individually or in the aggregate, to the
business of KBL or PRWT, as applicable, or enter into any joint ventures,
strategic partnerships or alliances or other arrangements that provide for
exclusivity of territory or otherwise restrict such party’s ability to compete
or to offer or sell any products or services.  For purposes of this paragraph,
“material” includes the requirement that, as a result of such transaction,
financial statements of the acquired, merged or consolidated entity be included
in the Proxy Statement/Prospectus;
 
(i)           Sell, lease, license, encumber or otherwise dispose of any
properties or assets, except (A) sales of inventory in the ordinary course of
business consistent with past practice, and (B) the sale, lease or disposition
(other than through licensing) of property or assets that are not material,
individually or in the aggregate, to the business of such party;
 
(j)           Except with respect to (i) KBL, as permitted pursuant to Section
5.18,  (ii) advances under the Company’s current credit facilities or (iii) PRWT
indebtedness to the USDA and the Machinery Loan Equipment Fund (“MELF”)
(provided that indebtedness relating to USDA and MELF shall be included in the
calculation of Net Debt), incur any indebtedness for borrowed money or guarantee
any such indebtedness of another Person or Persons, issue or sell any debt
securities or options, warrants, calls or other rights to acquire any debt
securities of KBL or the Company, as applicable, enter into any “keep well” or
other agreement to maintain any financial statement condition or enter into any
arrangement having the economic effect of any of the foregoing;
 
40

--------------------------------------------------------------------------------


 
(k)           Adopt or amend any employee benefit plan, policy or arrangement,
any employee stock purchase or employee stock option plan, or enter into any
employment contract or collective bargaining agreement (other than offer letters
and letter agreements entered into in the ordinary course of business consistent
with past practice with employees who are terminable “at will”), pay any special
bonus or special remuneration to any director or employee, or increase the
salaries or wage rates or fringe benefits (including rights to severance or
indemnification) of its directors, officers, employees or consultants, except in
the ordinary course of business consistent with past practices or to conform to
the requirements of any applicable law;
 
(l)           Pay, discharge, settle or satisfy any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), or litigation (whether or not commenced prior to the date of this
Agreement) other than the payment, discharge, settlement or satisfaction, in the
ordinary course of business consistent with past practices or in accordance with
their terms, or liabilities recognized or disclosed in the most recent financial
statements included in the KBL SEC Reports filed prior to the date of this
Agreement or PRWT’s Unaudited Financial Statements, as applicable, or incurred
since the date of such financial statements, or waive the benefits of, agree to
modify in any manner, terminate, release any person from or knowingly fail to
enforce any confidentiality or similar agreement to which PRWT is a party or of
which PRWT is a beneficiary or to which KBL is a party or of which KBL is a
beneficiary, as applicable;
 
(m)           Except in the ordinary course of business consistent with past
practices, modify, amend or terminate any Material PRWT Contract or KBL
Contract, as applicable, or waive, delay the exercise of, release or assign any
material rights or claims thereunder;
 
(n)           Except as required by U.S. GAAP, revalue any of its assets or make
any change in accounting methods, principles or practices;
 
(o)           Except in the ordinary course of business consistent with past
practices, incur or enter into any agreement, contract or commitment requiring
such party to pay in excess of $100,000 in any 12-month period;
 
(p)           Settle any litigation where the consideration given is other than
monetary or to which an Insider is a party;
 
(q)           Make or rescind any Tax elections that, individually or in the
aggregate, could be reasonably likely to adversely affect in any material
respect the Tax liability or Tax attributes of such party, settle or compromise
any material income tax liability or, except as required by applicable law,
materially change any method of accounting for Tax purposes or prepare or file
any Return in a manner inconsistent with past practice;
 
(r)           Form or establish any subsidiary except in the ordinary course of
business consistent with prior practice or as contemplated by this Agreement;
 
(s)           Permit any Person to exercise any of its discretionary rights
under  any Plan to provide for the automatic acceleration of any outstanding
options, the termination of any outstanding repurchase rights or the termination
of any cancellation rights issued pursuant to such plans;
 
41

--------------------------------------------------------------------------------


 
(t)           Make capital expenditures except in accordance with prudent
business and operational practices consistent with past practices;
 
(u)           Make or omit to take any action which would be reasonably expected
to have a Material Adverse Effect;
 
(v)           Enter into any transaction with or distribute or advance any
assets or property to any of its officers, directors, partners, stockholders,
managers, members or other Affiliates other than the payment of salary and
benefits and tax distributions in the ordinary course of business consistent
with past practices;  or
 
(w)           Agree in writing or otherwise agree, commit or resolve to take any
of the actions described in Section 4.1 (a) through (v) above.
 
4.2           Minority PRWT Status; Purchases of KBL Common Stock and
Warrants.  Notwithstanding anything to the contrary contained in this Agreement,
from and after the date of this Agreement until the Closing, KBL, PRWT and the
Stockholders shall take all necessary actions to ensure that PRWT remains in
compliance in all respects with the Minority Owned Business
Certifications.  Notwithstanding anything to the contrary in this Agreement, for
purposes of the foregoing and achieving necessary approval of the Merger and
related transactions by the stockholders of KBL, KBL may, and shall be permitted
to, seek, negotiate and enter into arrangements for the purchase, redemption,
tender or assignment of currently outstanding shares of KBL Common Stock and/or
Warrants or similar or related arrangements that would be consummated at, prior
to or immediately following Closing and which may utilize a portion of the funds
released from the Trust Fund; provided, however, that any of the foregoing shall
not result in Merger Sub receiving aggregate net distributions from the Trust
Fund at Closing of less than $25,000,000 (giving effect to the use of Trust Fund
proceeds for any such transactions and all other purposes contemplated by
Section 5.19, below).
 
4.3           Exclusivity.
 
(a)           PRWT and each Stockholder shall not, and PRWT and each Stockholder
shall cause PRWT’s officers, directors, employees, representatives and agents,
as applicable, not to, directly or indirectly, (i) encourage, solicit, initiate,
engage or participate in negotiations with any person or entity (other than the
KBL) concerning any Merger Transaction or (ii) take any other action intended or
designed to facilitate the efforts of any person or entity (other than KBL)
relating to a possible Merger Transaction.  For purposes of this Agreement, the
term “Merger Transaction” shall mean any of the following involving PRWT or any
Subsidiary of PRWT: (i) any merger, consolidation, share exchange, business
combination or other similar transaction; or (ii) any sale, lease, exchange,
transfer or other disposition of any of the assets of PRWT or Subsidiaries
(other than in the normal course of business consistent with past practice) or
any shares of the capital stock of PRWT or any Subsidiary in a single
transaction or series of transactions.
 
(b)           In the event that there is an unsolicited proposal for or an
unsolicited indication of a serious interest in entering into, an Merger
Transaction, communicated to PRWT, any Stockholder or any of PRWT’s officers,
directors or employees or any of their representatives or agents, such party
shall immediately (and in no less than 48 hours) give written notice of same to
the KBL.
 
42

--------------------------------------------------------------------------------


 
ARTICLE V
 
ADDITIONAL AGREEMENTS
 
5.1           Registration Statement; Special Meeting.
 
(a)           As soon as is reasonably practicable after receipt by KBL from
PRWT and the Stockholders of all financial and other information relating to
PRWT and the Stockholders as KBL may reasonably request for its preparation, KBL
and PRWT shall prepare and file with the SEC under the Securities Act, and with
all other applicable regulatory bodies, a joint registration statement on Form
S-4 and/or such other applicable form (the “Registration Statement”) under which
both PRWT and KBL shall be registrants, with respect to the PRWT securities to
be issued to the holders of KBL securities, which shall include proxy materials
for the purpose of soliciting proxies from holders of KBL Common Stock to vote,
at a meeting of the holders of KBL Common Stock to be called for such purpose
(the “Special Meeting”), in favor of, among other things, (i) the adoption of
this Agreement and the approval of the Merger (“KBL Stockholder Approval”), (ii)
the adoption of an Incentive Equity Plan (the “Pubco Plan”), (iii) the adoption
of the amended and restated PRWT Articles of Incorporation and (iv) an
adjournment proposal, if necessary.  The Pubco Plan shall provide that an
aggregate of no less than 2,500,000 shares of PRWT Common Stock shall be
reserved for issuance pursuant to the Pubco Plan.  Such proxy materials shall be
in the form of a proxy statement/prospectus to be used for the purposes of (1)
soliciting proxies from holders of KBL Common Stock for the matters to be acted
upon at the Special Meeting and (2) issuing PRWT Common Stock, PRWT Warrants and
PRWT Units to the holders of the KBL securities upon conversion of same in
connection with the Merger (the “Proxy Statement/Prospectus”). PRWT and its
counsel shall be given an opportunity to review, comment on and approve (such
approval not to be unreasonably withheld or delayed) the Pubco Plan and the
Registration Statement prior to its filing with the SEC.  KBL, with the
assistance of PRWT, shall promptly respond to any SEC comments on the
Registration Statement and shall otherwise use commercially reasonable best
efforts to cause the Registration Statement to be declared effective by the SEC
as promptly as practicable.  Each of KBL and PRWT shall also take any and all
actions required to satisfy the requirements of the Securities Act and the
Exchange Act.  Prior to the Closing Date, PRWT and KBL shall cause the shares of
PRWT Common Stock, PRWT Warrants and PRWT Units to be issued to the holders of
KBL securities under this Agreement to be registered or qualified under all
applicable Blue Sky Laws of each of the states and territories of the United
States in which it is believed, based on information furnished by KBL that
holders of KBL securities reside and to take any other such actions that may be
necessary to enable the PRWT securities be issued pursuant to the Merger and the
terms of this Agreement in each such jurisdiction. Filing fees with respect to
the Registration Statement and blue sky filings shall be paid by KBL and PRWT in
equal amounts.
 
43

--------------------------------------------------------------------------------


 
(b)           As soon as reasonably practicable following the declaration of
effectiveness of the Registration Statement by the SEC, KBL shall distribute the
Proxy Statement/Prospectus to the holders of KBL Common Stock and, pursuant
thereto, shall call the Special Meeting in accordance with the DGCL and, subject
to the other provisions of this Agreement, solicit proxies from such holders to
vote in favor of the adoption of this Agreement and the approval of the Merger
and the other matters presented to the stockholders of KBL for approval or
adoption at the Special Meeting, including, without limitation, the matters
described in Section 5.1(a).
 
(c)           KBL shall comply with all applicable provisions of and rules under
the Exchange Act and all applicable provisions of the DGCL in the preparation,
filing and distribution of the Proxy Statement/Prospectus, the solicitation of
proxies thereunder, and the calling and holding of the Special Meeting. Without
limiting the foregoing, KBL shall ensure that the Proxy Statement/Prospectus
does not, as of the date on which it is first distributed to holders of KBL
Common Stock, and as of the date of the Special Meeting, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in light of the circumstances under which they were
made, not misleading (provided that KBL shall not be responsible for the
accuracy or completeness of any information relating to PRWT or the Stockholders
any other information furnished by PRWT or the Stockholders for inclusion in the
Proxy Statement/Prospectus).  PRWT represents and warrants that the information
relating to PRWT supplied by PRWT and the Stockholders for inclusion in the
Proxy Statement/Prospectus will not as of the date on which the Proxy
Statement/Prospectus (or any amendment or supplement thereto) is first
distributed to holders of KBL Common Stock or at the time of the Special Meeting
contain any statement which, at such time and in light of the circumstances
under which it is made, is false or misleading with respect to any material
fact, or omits to state any material fact required to be stated therein or
necessary in order to make the statement therein not false or misleading.
 
(d)           KBL, acting through its board of directors, shall include in the
Proxy Statement/Prospectus the recommendation of its board of directors that the
holders of KBL Common Stock vote in favor of the adoption of this Agreement and
the approval of the Merger, and shall otherwise use commercially reasonable best
efforts to obtain the KBL Stockholder Approval.
 
(e)           As soon as practicable after the date of this Agreement, PRWT
shall file a registration statement on Form 8-A to register the PRWT Common
Stock, PRWT Warrants and PRWT Units under the Exchange Act.
 
5.2           Directors and Officers of the Surviving Pubco After Merger.  The
Parties shall take all necessary action so that the persons listed in Schedule
5.2 are elected to the positions of officers and directors of the Surviving
Pubco, as set forth therein, to serve in such positions effective immediately
after the Closing. If any Person listed in Schedule 5.2 is unable to serve, the
party appointing such Person shall designate a successor; provided that, if such
designation is to be made after the Closing, any successor to a Person
designated by KBL shall be made by the Person serving in the capacity of
Chairman of KBL immediately prior to the Closing.  Further, the parties shall
take all necessary actions to ensure that the composition of the board of
directors meets all minority certification requirements.
 
44

--------------------------------------------------------------------------------


 
5.3           HSR Act.  If required pursuant to the HSR Act, as promptly as
practicable after the date of this Agreement, KBL and PRWT shall each prepare
and file the notifications and any other information required of it thereunder
in connection with the transactions contemplated by this Agreement and shall
promptly and in good faith respond to all information requested of it by the
Federal Trade Commission and Department of Justice in connection with such
notifications in accordance with all applicable requirements of all Governmental
Entities.  KBL and PRWT shall cooperate in good faith with each other and such
Governmental Entities.  KBL and PRWT shall (a) promptly inform the other of any
communication to or from the Federal Trade Commission, the Department of Justice
or any other Governmental Entity regarding the transactions contemplated by this
Agreement, (b) give the other prompt notice of the commencement of any action,
suit, litigation, arbitration, proceeding or investigation by or before any
Governmental Entity with respect to such transactions, (c) request an early
termination of the waiting period under the HSR Act and (d) keep the other
reasonably informed as to the status of any such action, suit, litigation,
arbitration, proceeding or investigation.  Filing fees with respect to the
notifications required under the HSR Act shall be shared equally by KBL and
PRWT.
 
5.4           Other Actions.
 
(a)           As promptly as practicable after execution of this Agreement, KBL
shall prepare and file a Current Report on Form 8-K pursuant to the Exchange Act
to report the execution of this Agreement (“Signing Form 8-K”), which PRWT shall
review, comment upon and approve (which approval shall not be unreasonably
withheld or delayed) prior to filing.  Any language included in the Signing Form
8-K that reflects PRWT’s comments, as well as any text as to which PRWT has
approved, may henceforth be used by KBL in other filings made by it with the SEC
and in other documents distributed by KBL in connection with the transactions
contemplated by this Agreement without further review or consent of
PRWT.  Promptly after the execution of this Agreement, KBL and PRWT shall also
mutually agree on and issue a press release announcing the execution of this
Agreement (the “Signing Press Release”).
 
(b)           At least five (5) days prior to Closing, KBL shall prepare a draft
Form 8-K announcing the Closing, together with, or incorporating by reference,
the financial statements prepared by PRWT and its accountant, and such other
information that may be required to be disclosed with respect to the Merger in
any report or form to be filed with the SEC (“Closing Form 8-K”), which PRWT
shall review, comment upon and approve (which approval shall not be unreasonably
withheld or delayed) prior to filing.  Prior to Closing, KBL and PRWT shall
mutually agree on and issue a press release announcing the consummation of the
Merger hereunder (“Closing Press Release”).  Concurrently with the Closing, the
Surviving Pubco shall distribute the Closing Press Release.  Concurrently with
the Closing, or as soon as practicable thereafter, the Surviving Pubco shall
file the Closing Form 8-K with the Commission.
 
(c)           PRWT and KBL shall further cooperate with each other and use their
respective commercially reasonable best efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on their part under this Agreement and applicable laws to consummate the Merger
and the other transactions contemplated by this Agreement as soon as
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings and to
obtain as soon as practicable all consents, registrations, approvals, permits
and authorizations necessary or advisable to be obtained from any third party
and/or any Governmental Entity.  This obligation shall include, on the part of
KBL, sending to Continental a termination letter with respect to the Investment
Management Trust Agreement by and between KBL and Continental.
 
45

--------------------------------------------------------------------------------


 
5.5           Required Information.  In connection with the preparation of the
Signing Form 8-K, the Signing Press Release, the Proxy
Statement/Prospectus,  the Closing Form 8-K and the Closing Press Release, or
any other statement, filing notice or application made by or on behalf of KBL
and/or PRWT to any Government Entity or other third party in connection with the
Merger and the other transactions contemplated hereby, and for such other
reasonable purposes, PRWT and KBL each shall, upon request by the other, furnish
the other with all information concerning themselves, their respective
directors, officers, managers, members and stockholders (including the directors
of KBL and PRWT to be elected effective as of the Closing pursuant to Section
5.2 hereof) and such other matters as may be reasonably necessary or advisable
in connection with the Merger, or any other statement, filing, notice or
application made by or on behalf of PRWT and KBL to any third party and/or any
Governmental Entity in connection with the Merger and the other transactions
contemplated hereby.  Each party warrants and represents to the other party that
all such information shall be true and correct in all material respects and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
 
5.6           Confidentiality; Access to Information.
 
(a)           Confidentiality.  Any confidentiality agreement previously
executed by the parties shall be superseded in its entirety by the provisions of
this Agreement.  Each party agrees to maintain in confidence any non-public
information received from the other party, and to use such non-public
information only for purposes of consummating the transactions contemplated by
this Agreement.  Such confidentiality obligations will not apply to (i)
disclosure by a party to its financial advisors, accountants, counsel and other
representatives; (ii) information which was known to a party or its respective
agents prior to receipt from the other party; (iii) information which is or
becomes generally known other than by breach of the covenants set forth in this
Section 5.6; (iv) information acquired by a party or its respective agents from
a third party who was not bound to an obligation of confidentiality; and (v)
disclosure required by law.   In the event this Agreement is terminated as
provided in Article VIII hereof, each party (x) will destroy or return or cause
to be destroyed or returned to the other all documents and other material
obtained from the other in connection with the Merger contemplated hereby, and
(y) will use its reasonable best efforts to delete from its computer systems all
documents and other material obtained from the other in connection with the
Merger contemplated hereby.
 
(b)           Access to Information.
 
(i)           PRWT will afford KBL and its financial advisors, accountants,
counsel and other representatives reasonable access during normal business
hours, upon reasonable notice, to the properties, books, records and key
personnel of PRWT during the period prior to the Closing, and subject to any
applicable confidentiality agreements with third parties (the existence and
scope of which of which have been disclosed to KBL), to obtain all information
concerning the business, including the status of business development efforts,
properties, results of operations and personnel of PRWT as KBL may reasonably
request.  No information or knowledge obtained by KBL in any investigation
pursuant to this Section 5.6 will affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the parties to consummate the Merger.
 
46

--------------------------------------------------------------------------------


 
(ii)           KBL will afford PRWT and its financial advisors, underwriters,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of KBL during the period prior to the Closing, and subject to any
applicable confidentiality agreements with third parties (the existence and
scope of which have been disclosed to PRWT), to obtain all information
concerning the business, including properties, results of operations and
personnel of KBL, as PRWT may reasonably request.  No information or knowledge
obtained by PRWT in any investigation pursuant to this Section 5.6 will affect
or be deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the Merger.
 
5.7           Public Disclosure.  From the date of this Agreement until Closing
or termination of this Agreement, the parties shall cooperate in good faith to
jointly prepare and mutually agree upon all press releases and public
announcements pertaining to this Agreement and the transactions governed by it,
and no party shall issue or otherwise make any public announcement or
communication pertaining to this Agreement or the transaction without the prior
consent of KBL (in the case of PRWT) or PRWT (in the case of KBL), except as
provided by Section 5.4 or as required by any legal requirement or by the rules
and regulations of, or pursuant to any agreement of, a stock exchange or trading
system.  Each party will not unreasonably withhold approval from the others with
respect to any press release or public announcement.  If any party determines
with the advice of counsel that it is required to make this Agreement or any
terms of the transaction public or otherwise issue a press release or make
public disclosure with respect thereto, it shall, at a reasonable time before
making any public disclosure, consult with the other party regarding such
disclosure, seek such confidential treatment for such terms or portions of this
Agreement or the transaction as may be reasonably requested by the other party
and disclose only such information as is legally compelled to be
disclosed.  This provision will not apply to communications by any party to its
counsel, accountants, investors, and other professional advisors.

 
5.8           Commercially Reasonable Best Efforts.  Upon the terms and subject
to the conditions set forth in this Agreement, each of the parties agrees to use
its commercially reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the Merger and
the other transactions contemplated by this Agreement, including using
commercially reasonable best efforts to accomplish the following:  (i) the
taking of all reasonable acts necessary to cause the conditions precedent set
forth in Article VI to be satisfied, (ii) the obtaining of all necessary
actions, waivers, consents, approvals, orders and authorizations from
Governmental Entities and the making of all necessary registrations,
declarations and filings (including registrations, declarations and filings with
Governmental Entities, if any) and the taking of all reasonable steps as may be
necessary to avoid any suit, claim, action, investigation or proceeding by any
Governmental Entity, (iii) the obtaining of all consents, approvals or waivers
from third parties required as a result of the transactions contemplated in this
Agreement, including the consents referred to in Schedule 2.5 of PRWT Schedule,
(iv) the defending of any suits, claims, actions, investigations or proceedings,
whether judicial or administrative, challenging this Agreement or the
consummation of the transactions contemplated hereby, including seeking to have
any stay or temporary restraining order entered by any court or other
Governmental Entity vacated or reversed and (v) the execution or delivery of any
additional instruments reasonably necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement.  In
connection with and without limiting the foregoing, KBL and its board of
directors, and PRWT and its board of directors, shall, if any state takeover
statute or similar statute or regulation is or becomes applicable to the Merger,
this Agreement or any of the transactions contemplated by this Agreement, use
its commercially reasonable best efforts to enable the Merger and the other
transactions contemplated by this Agreement to be consummated as promptly as
practicable on the terms contemplated by this Agreement.  Notwithstanding
anything herein to the contrary, nothing in this Agreement shall be deemed to
require KBL or PRWT to agree to any divestiture by itself or any of its
Affiliates of shares of capital stock or of any business, assets or property, or
the imposition of any material limitation on the ability of any of them to
conduct their business or to own or exercise control of such assets, properties
and stock.
 
47

--------------------------------------------------------------------------------


 
5.9           Sale Restrictions.  No public market sales of shares of PRWT
Common Stock issued as a result of the Merger shall be made by any Person listed
on Schedule 5.9 hereto during the period prescribed by and as otherwise
permitted pursuant by the lock-up agreements (in the form of Exhibit C hereto)
executed by such Persons in connection with this Agreement (the “Lock-Up
Agreements”).
 
5.10         No Securities Transactions.  Neither PRWT or the Stockholders nor
any of their respective affiliates, directly or indirectly, shall engage in any
transactions involving the securities of KBL prior to the time of the making of
a public announcement of the transactions contemplated by this Agreement.  PRWT
shall use its commercially reasonable best efforts to require each of its
officers, directors, employees, agents, advisors, contractors, associates,
clients, customers and representatives, to comply with the foregoing
requirement.
 
5.11         No Claim Against Trust Fund.  Notwithstanding anything else in this
Agreement, PRWT and each Stockholder acknowledges that it has read KBL’s final
prospectus dated July 19, 2007 and understands that KBL has established the
Trust Fund for the benefit of KBL’s public stockholders and that KBL may
disburse monies from the Trust Fund only (a) to KBL’s public stockholders in the
event they elect to convert their shares into cash in accordance with KBL’s
Charter Documents and/or the liquidation of KBL or (b) to KBL after, or
concurrently with, the consummation of a business combination.  PRWT and each
Stockholder further acknowledge that, if the transactions contemplated by this
Agreement, or, upon termination of this Agreement, another business combination,
are not consummated by July 19, 2009, KBL will be obligated to return to its
stockholders the amounts being held in the Trust Fund.  Accordingly, PRWT, for
itself and its subsidiaries, affiliated entities, directors, officers,
employees, stockholders, representatives, advisors and all other associates and
affiliates, and each Stockholder, for his, her or itself, hereby waive all
rights, title, interest or claim of any kind against KBL to collect from the
Trust Fund any monies that may be owed to them by KBL for any reason whatsoever,
including but not limited to a breach of this Agreement by KBL or any
negotiations, agreements or understandings with KBL (whether in the past,
present or future), and will not seek recourse against the Trust Fund at any
time for any reason whatsoever.  The foregoing waiver shall not apply if both
(a) KBL wrongfully fails or refuses to consummate the transactions contemplated
by this Agreement or PRWT terminates this Agreement pursuant to Section 8.1(d),
and (b) KBL consummates a merger or other business combination with another
entity.  This paragraph will survive this Agreement and will not expire and will
not be altered in any way without the express written consent of the Committee,
KBL, PRWT and each Stockholder.
 
48

--------------------------------------------------------------------------------


 
5.12         Disclosure of Certain Matters.  Each of KBL and PRWT will provide
the other with prompt written notice of any event, development or condition that
(a) would cause any of such party’s representations and warranties to become
untrue or misleading or which may affect its ability to consummate the
transactions contemplated by this Agreement, (b) had it existed or been known on
the date hereof would have been required to be disclosed under this Agreement,
(c) gives such party any reason to believe that any of the conditions set forth
in Article VI will not be satisfied, (d) is of a nature that is or may be
materially adverse to the operations, prospects or condition (financial or
otherwise) of PRWT, or (e) would require any amendment or supplement to the
Proxy Statement/Prospectus.  The parties shall have the obligation to supplement
or amend PRWT Schedules and KBL Schedules (the “Disclosure Schedules”) being
delivered concurrently with the execution of this Agreement with respect to any
matter hereafter arising or discovered which, if existing or known at the date
of this Agreement, would have been required to be set forth or described in the
Disclosure Schedules. The obligations of the parties to amend or supplement the
Disclosure Schedules being delivered herewith shall terminate on the Closing
Date.  Notwithstanding any such amendment or supplementation, for purposes of
Sections 6.2(a), 6.3(a), 7.1(a)(i), 8.1(d) and 8.1(e), the representations and
warranties of the parties shall be made with reference to the Disclosure
Schedules as they exist at the time of execution of this Agreement, subject to
such anticipated changes as are set forth in Schedule 4.1 or otherwise expressly
contemplated by this Agreement or that are set forth in the Disclosure Schedules
as they exist on the date of this Agreement.
 
5.13         Securities Listing.  KBL and PRWT shall use commercially reasonable
best efforts to obtain listing for trading of the PRWT Common Stock, PRWT
Warrants and PRWT Units on the NYSEA, the NYSE or the Nasdaq Stock Market.
 
5.14         Charter Protections; Directors’ and Officers’ Liability Insurance.
 
(a)           All rights to indemnification for acts or omissions occurring
through the Closing Date now existing in favor of the current directors and
officers of KBL as provided in the Charter Documents of KBL or in any
indemnification agreements shall survive the Merger and shall continue in full
force and effect in accordance with their terms.
 
(b)           For a period of six (6) years after the Closing Date, the
Surviving Pubco shall cause to be maintained in effect the current policies of
directors' and officers' liability insurance maintained by KBL and PRWT,
respectively (or policies of at least the same coverage and amounts containing
terms and conditions which are no less advantageous), with respect to claims
arising from facts and events that occurred prior to the Closing Date.
 
49

--------------------------------------------------------------------------------


 
(c)           If the Surviving Pubco or any of its successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving entity of such consolidation or merger, or (ii)
transfers or conveys all or substantially all of its properties and assets to
any Person, then, in each such case, to the extent necessary, proper provision
shall be made so that the successors and assigns of the Surviving Pubco assume
the obligations set forth in this Section 5.14.
 
(d)           The provisions of this Section 5.14 are intended to be for the
benefit of, and shall be enforceable by, each Person who will have been a
director or officer of KBL for all periods ending on or before the Closing Date
and may not be changed without the consent of Committee.
 
5.15        Insider Loans; Equity Ownership in Subsidiaries.  PRWT shall use its
commercially reasonable best efforts to cause each Insider of PRWT or its
Subsidiaries to, at or prior to Closing (i) repay to PRWT any loan by PRWT to
such Person and any other amount owed by such Person to PRWT; (ii) cause any
guaranty or similar arrangement pursuant to which PRWT has guaranteed the
payment or performance of any obligations of such Person to a third party to be
terminated; and (iii) cease to own any direct equity interests in any Subsidiary
of PRWT or in any other Person that utilizes the name “PRWT” or any other names
comprising the Intellectual Property or any derivative thereof; provided,
however, that following Closing, Thomas A. Leonard, James Dobrowolski and Ernest
Argesto shall continue to own a direct interest in US Facilities, Inc.
 
5.16        Certain Financial Information.  Within fifteen (15) business days
after the end of each month between the date hereof and the earlier of the
Closing Date and the date on which this Agreement is terminated, PRWT shall
deliver to KBL unaudited consolidated financial statements of PRWT for such
month, including a balance sheet, statement of operations, statement of cash
flows and statement of shareholders’ equity, that are certified as true and
complete by the Chief Executive Officer and Chief Financial Officer of PRWT,
prepared in accordance with U.S. GAAP applied on a consistent basis to prior
periods (except as may be indicated in the notes thereto) and fairly presenting
in all material respects the financial position of PRWT at the date thereof and
the results of its operations and cash flows for the period indicated, except
that such statements need not contain notes and may be subject to normal
adjustments that are not expected to have a Material Adverse Effect on PRWT.
 
5.17        Access to Financial Information.  PRWT will, and will cause its
auditors to (a) continue to provide KBL and its advisors access to all of PRWT’s
financial information used in the preparation of its Audited Financial
Statements and Unaudited Financial Statements and the financial information
furnished pursuant to Section 5.16 hereof and (b) cooperate fully with any
reviews performed by KBL or its advisors of any such financial statements or
information.
 
5.18        KBL Borrowings; Indebtedness.  Through the Closing, KBL shall be
allowed to borrow funds from its directors, officers and/or stockholders to meet
its reasonable capital requirements, with any such loans to be made only as
reasonably required by the operation of KBL in due course on a non-interest
bearing basis and repayable at Closing from the Trust Fund.  Any indebtedness of
KBL existing immediately prior to the Closing Shall be paid in full immediately
upon the release of funds from the Trust Fund.
 
50

--------------------------------------------------------------------------------


 
5.19        Trust Fund Disbursement.  KBL shall cause the Trust Fund to be
disbursed to the Surviving Pubco and as otherwise contemplated by this Agreement
immediately upon the Closing.  All liabilities and obligations of KBL due and
owing or incurred at or prior to the Effective Time shall be paid as and when
due, including all amounts payable (i) to stockholders who elect to have their
shares converted to cash in accordance with the provisions of KBL’s Charter
Documents, (ii) all amounts payable in connection with any of the arrangements
or transactions contemplated by Section 4.2 (including all costs and expenses in
connection therewith), (iii) as deferred underwriters’ compensation in
connection with KBL’s initial public offering, (iv) as the Release Payment, (v)
for income tax or other tax obligations of KBL prior to Closing, (vi) as
repayment of loans and reimbursement of expenses to directors, officers and
founding stockholders of KBL, and (vii) to third parties (e.g., professionals,
printers, etc.) who have rendered services to KBL in connection with its
operations and efforts to effect a business combination, including the Merger;
provided, however, that not less than $25,000,000 of the monies in the Trust
Fund shall, as a result of the Merger, become an asset of Merger Sub (for the
benefit of Surviving Pubco for working capital purposes) at the Effective Time,
after payment of all such aforementioned liabilities and obligations.
 
5.20        Employment Agreements.  As soon as practicable following execution
of this Agreement, KBL and PRWT shall proceed diligently and in good faith in
identifying management personnel with whom PRWT shall enter into employment
agreements (“Employment Agreements”).  KBL and PRWT shall agree upon and deliver
the proposed terms of such Employment Agreements to the designated employees in
good faith by March 31, 2009.  KBL and PRWT shall proceed diligently and in good
faith to finalize such Employment Agreements prior to or on the Closing Date and
use their commercially reasonable best efforts to negotiate same with such
employees and have such employees accept and execute same effective upon the
Closing.
 
5.21        Lock-Up Agreements.  Concurrently with the execution of this
Agreement, each of the Persons listed on Schedule 5.9 are executing the Lock-Up
Agreements.
 
5.22        Minority PRWT Status.  Notwithstanding anything to the contrary
contained in this Agreement, from and after the Closing and for a period of six
years following the Closing, the Surviving Pubco shall take all necessary
actions to ensure that the equity ownership and operational control of PRWT
complies in all respects with the Minority Owned Business Certifications.
 
5.23        KBL Insider Waiver. In the event the parties undertake to proceed
with any dividend of the type permitted by Section 4.1(d), each of the Persons
listed on Schedule 4.1(d) is shall, prior to declaration of such dividend,
execute the KBL Insider Waiver as contemplated by Section 4.1(d) and in form and
substance mutually and reasonably satisfactory to PRWT and KBL.
 
5.24        Certain Actions with Respect to KBL Securities.  It is agreed that,
notwithstanding anything to the contrary contained in this Agreement, KBL and
its affiliates (and PRWT and its affiliates) shall be permitted to, and shall
use their best commercially reasonable efforts to negotiate and execute
agreements related to the repurchase and redemption of, and other similar
actions relating to, KBL and/or PRWT securities, including common stock and
warrants, for the purposes of (a) enhancing the likelihood of approval of the
transactions contemplated hereby by the holders of KBL Common Stock, (b)
compliance with Section 5.22 and (c) compliance with the Stockholder ownership
requirements described in Section 6.1(d); provided, however, that nothing in
this Section 5.24 shall be deemed to limit the obligation to deliver at least
$25 million to PRWT at Closing as described in Section 5.19.
 
51

--------------------------------------------------------------------------------


 
5.25        Cashless Exercise of Warrants.  It is agreed that in connection with
any redemption or call of the PRWT Warrants following closing of the Merger the
holders thereof shall be offered the ability to exercise such warrants on a
“cashless” basis.
 
ARTICLE VI
 
CONDITIONS TO THE TRANSACTION
 
6.1          Conditions to Obligations of Each Party to Effect the Merger.  The
respective obligations of each party to this Agreement to effect the Merger
shall be subject to the satisfaction at or prior to the Closing Date of the
following conditions:
 
(a)           Stockholder Approval.  The KBL Stockholder Approval and the KBL
Plan shall have been duly approved and adopted by the stockholders of KBL by the
requisite vote under the laws of the State of Delaware.
 
(b)           KBL Common Stock.  Holders of thirty percent (30%) or more of the
shares of KBL Common Stock issued in KBL’s initial public offering of securities
and outstanding immediately before the Closing shall not have exercised their
rights to convert their shares into a pro rata share of the Trust Fund in
accordance with KBL’s Charter Documents.
 
(c)           HSR Act; No Order.  All specified waiting periods under the HSR
Act shall have expired, and no Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which has the effect of making the Merger illegal or
otherwise prohibiting consummation of the Merger, substantially on the terms
contemplated by this Agreement.
 
(d)           Ownership by the Stockholders.  The number of shares of PRWT
Common Stock owned by the Stockholders immediately after the Merger and after
giving effect to the recapitalization in Section 1.6, the conversion of KBL
Common Stock into PRWT Common Stock as provided by Section 1.5 and any actions
taken under Section 4.2 shall constitute no less than 58% of all of the then
issued and outstanding shares of PRWT Common Stock (such calculation excluding
the EBITDA Shares issued into escrow pursuant to Section 1.11). 
 
6.2          Additional Conditions to Obligations of PRWT, Merger Sub and the
Stockholders.  The obligations of PRWT, Merger Sub and the Stockholders to
consummate and effect the Merger shall be subject to the satisfaction at or
prior to the Closing Date of each of the following conditions, any of which may
be waived, in writing, exclusively by PRWT:
 
52

--------------------------------------------------------------------------------


 
(a)           Representations and Warranties.  Each representation and warranty
of KBL contained in this Agreement that is (i) qualified as to materiality shall
have been true and correct (A) as of the date of this Agreement and (B) on and
as of the Closing Date with the same force and effect as if made on the Closing
Date,  and (ii) not qualified as to materiality shall have been true and correct
(C) as of the date of this Agreement and (D) in all material respects on and as
of the Closing Date with the same force and effect as if made on the Closing
Date. PRWT shall have received a certificate with respect to the foregoing
signed on behalf of KBL by an authorized officer of KBL (“KBL Closing
Certificate”).
 
(b)           Agreements and Covenants.  KBL shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date, and the KBL Closing Certificate shall include a provision to such effect.
 
(c)           No Litigation.  No action, suit or proceeding shall be pending or
threatened before any Governmental Entity which is reasonably likely to (i)
prevent consummation of any of the transactions contemplated by this Agreement,
or (ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation and no order, judgment, decree, stipulation or
injunction to any such effect shall be in effect.
 
(d)           Consents.  KBL shall have obtained the consents, waivers and
approvals required to be obtained by KBL in connection with the consummation of
the transactions contemplated hereby, other than consents, waivers and approvals
the absence of which, either alone or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on KBL and the KBL Closing
Certificate shall include a provision to such effect.
 
(e)           Material Adverse Effect.  No Material Adverse Effect with respect
to KBL shall have occurred since the date of this Agreement.
 
(f)           SEC Compliance.  Immediately prior to Closing, KBL shall be in
compliance in all material respects with the reporting requirements under the
Securities Act and Exchange Act.
 
(g)           Opinion of Counsel. PRWT shall have received an opinion of counsel
from Graubard Miller, counsel to KBL, to be mutually and reasonably agreed upon
by PRWT and KBL.
 
(h)           Other Deliveries.  At or prior to Closing, KBL shall have
delivered to PRWT (i) copies of resolutions and actions taken by KBL's board of
directors and stockholders in connection with the approval of this Agreement and
the transactions contemplated hereunder, and (ii) such other documents or
certificates as shall reasonably be required by PRWT and its counsel in order to
consummate the transactions contemplated hereunder.
 
(i)           Resignations. The persons listed in Schedule 6.2(i), constituting
all of the pre-Closing officers and directors of KBL, shall have resigned from
all of their positions and offices with KBL.
 
53

--------------------------------------------------------------------------------


 
(j)           Escrow Agreements. The Escrow Agreement and EBITDA Shares Escrow
Agreement shall have been executed and delivered by the Surviving Pubco and
shall be in full force and effect with respect to the Surviving Pubco.
 
(k)           Trust Fund.  KBL shall have made appropriate arrangements, subject
to Section 5.19, to have the Trust Fund dispersed to the Surviving Pubco
immediately upon the Closing and in accordance with Section 5.19, with no less
than $25,000,000 of the monies in the Trust Fund, as a result of the Merger,
becoming an asset of Merger Sub (for the benefit of Surviving Pubco for working
capital purposes).
 
6.3          Additional Conditions to the Obligations of KBL.  The obligations
of KBL to consummate and effect the Merger shall be subject to the satisfaction
at or prior to the Closing Date of each of the following conditions, any of
which may be waived, in writing, exclusively by KBL:
 
(a)           Representations and Warranties.  Each representation and warranty
of PRWT and Merger Sub contained in this Agreement that is (i) qualified as to
materiality shall have been true and correct (A) as of the date of this
Agreement and (B) on and as of the Closing Date with the same force and effect
as if made on the Closing Date, and (ii) not qualified as to materiality shall
have been true and correct (C) as of the date of this Agreement and (D) in all
material respects on and as of the Closing Date with the same force and effect
as if made on the Closing Date.  KBL shall have received a certificate with
respect to the foregoing signed on behalf of PRWT by an authorized officer of
PRWT (“PRWT Closing Certificate”).
 
(b)           Agreements and Covenants.  PRWT, Merger Sub and the Stockholders
shall have performed or complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by
them at or prior to the Closing Date, and PRWT Closing Certificate shall include
a provision to such effect.
 
(c)           No Litigation.  No action, suit or proceeding shall be pending or
threatened before any Governmental Entity which is reasonably likely to (i)
prevent consummation of any of the transactions contemplated by this Agreement,
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation or (iii) affect materially and adversely the
right of PRWT to issue the securities contemplated by this Agreement or
Surviving Pubco to own, operate or control any of the assets and operations of
PRWT following the Merger and no order, judgment, decree, stipulation or
injunction to any such effect shall be in effect.
 
(d)           Consents.  PRWT shall have obtained the consents, waivers, permits
and approvals set forth on Schedule 2.5(b).
 
(e)           Material Adverse Effect.  No Material Adverse Effect with respect
to PRWT shall have occurred since the date of this Agreement.
 
(f)           Lock-Up Agreements.  The Lock-Up Agreements shall have been
executed and delivered by the Stockholders and shall be in full force and effect
with respect to the Stockholders.
 
54

--------------------------------------------------------------------------------


 
(g)           Escrow Agreements. The Escrow Agreement and the EBITDA Shares
Escrow Agreement each shall have been executed and delivered by the Surviving
Pubco, the Representative and each Stockholder and shall be in full force and
effect with respect to the Surviving Pubco, the Representative and each
Stockholder.
 
(h)           Opinion of Counsel.  KBL shall have received an opinion of counsel
from Blank Rome LLP, counsel to PRWT, to be mutually and reasonably agreed upon
by PRWT and KBL.
 
(i)           Other Deliveries.  At or prior to Closing, PRWT shall have
delivered to KBL:  (i) copies of resolutions and actions taken by PRWT's and
Merger Sub’s board of directors and Stockholders in connection with the approval
of this Agreement and the transactions contemplated hereunder, and (ii) such
other documents or certificates as shall reasonably be required by KBL and its
counsel in order to consummate the transactions contemplated hereunder.
 
(j)           Insider Loans; Equity Ownership in Subsidiaries.  All outstanding
indebtedness owed by PRWT’s Insiders shall have been repaid in full, including
the indebtedness and other obligations described on Schedule 2.22, and all
outstanding guaranties and similar arrangements pursuant to which PRWT has
guaranteed the payment or performance of any obligations of any of PRWT’s
Insiders to a third party shall have been terminated, and no Insider shall own
any direct equity interests in any Subsidiary of PRWT or in any other Person
that utilizes the name “PRWT” or any other name comprising the Intellectual
Property or any derivative thereof.
 
(k)           Termination of Separation Agreements.  The Separation Agreement by
and between PRWT and William Turner dated April 18, 2008, as amended, and the
Separation Agreement by and between PRWT and Fletcher Wiley dated April 15,
2008, as amended, shall have been terminated.
 
(l)           USF Stockholders’ Agreement.  Each of the parties to the U.S.
Facilities Stockholders’ Agreement, dated as of May 31, 2000 (the “USF
Stockholders’ Agreement”) shall have agreed in writing to waive the provisions
set forth in Sections 2.6 and 4.2 of the USF Stockholders’ Agreement.
 
ARTICLE VII
 
INDEMNIFICATION
 
7.1          Indemnification of KBL and Surviving Pubco.
 
(a)           Subject to the terms and conditions of this Article VII (including
without limitation the limitations set forth in Section 7.4), KBL, the Surviving
Pubco and their respective representatives, successors and permitted assigns
(the “KBL Indemnitees”) shall be indemnified, defended and held harmless with
respect to the matters under Sections 7.1(a)(i) and 7.1(a)(ii), below, but only
to the extent of the Escrow Shares, from and against all Losses asserted
against, resulting to, imposed upon, or incurred by any KBL Indemnitee by reason
of, arising out of or resulting from:
 
55

--------------------------------------------------------------------------------


 
(i)           the inaccuracy or breach of any representation or warranty of PRWT
or any of the Stockholders contained in or made pursuant to this Agreement, any
Schedule or any certificate delivered by PRWT to KBL pursuant to this Agreement
with respect hereto or thereto in connection with the Closing;
 
(ii)           the non-fulfillment or breach of any covenant or agreement of
PRWT or any of the Stockholders contained in this Agreement;
 
(iii)           the matter set forth in Schedule 2.15 of the PRWT Schedule
relating to the payment of social security Taxes for the year 2006; and
 
(iv)           the matters set forth in Schedule 2.16 of the PRWT Schedule.
 
(b)           As used in this Article VII, the term “Losses”, subject to Section
7.4(e) hereof, shall include all actual losses, liabilities, damages, judgments,
awards, orders, penalties, settlements, costs and expenses (including, without
limitation, interest, penalties, court costs and reasonable legal fees and
expenses) including those arising from any demands, claims, suits, actions,
costs of investigation, notices of violation or noncompliance, causes of action,
proceedings and assessments whether or not made by third parties or whether or
not ultimately determined to be valid.  Solely for the purpose of determining
the amount of any Losses (and not for determining any breach) for which the KBL
Indemnitees may be entitled to indemnification pursuant to Article VII, any
representation or warranty contained in this Agreement that is qualified by a
term or terms such as “material,” “materially,” or “Material Adverse Effect”
shall be deemed made or given without such qualification and without giving
effect to such words.
 
7.2          Indemnification of Third Party Claims.  The indemnification
obligations and liabilities under this Article VII with respect to actions,
proceedings, lawsuits, investigations, demands or other claims brought against a
KBL Indemnitee by a Person other than PRWT or a Stockholder (a “Third Party
Claim”) shall be subject to the following terms and conditions:
 
(a)           Notice of Claim.  KBL or Surviving Pubco, acting through the
Committee, will give the Representative prompt written notice after receiving
written notice of any Third Party Claim or discovering the liability, obligation
or facts giving rise to such Third Party Claim (a “Notice of Claim”) which
Notice of Third Party Claim shall set forth (i) a brief description of the
nature of the Third Party Claim, (ii) the total amount of the actual
out-of-pocket Loss or the anticipated potential Loss (including any costs or
expenses which have been or may be reasonably incurred in connection therewith),
and (iii) whether such Loss may be covered (in whole or in part) under any
insurance and the estimated amount of such Loss which may be covered under such
insurance, and the Representative shall be entitled to participate in the
defense of Third Party Claim at its expense.
 
(b)           Defense.  The Representative shall have the right, at its option
(subject to the limitations set forth in subsection 7.2(c) below) and at its own
expense, by written notice to KBL, to assume the entire control of, subject to
the right of KBL to participate (at its expense and with counsel of its choice)
in, the defense, compromise or settlement of the Third Party Claim as to which
such Notice of Claim has been given, and shall be entitled to appoint a
recognized and reputable counsel reasonably acceptable to KBL to be the lead
counsel in connection with such defense. If the Representative is permitted and
elects to assume the defense of a Third Party Claim:
 
56

--------------------------------------------------------------------------------


 
(i)           the Representative shall diligently and in good faith defend such
Third Party Claim and shall keep the Committee reasonably informed of the status
of such defense; provided, however, that the Committee shall have the right to
approve any settlement, which approval will not be unreasonably withheld,
delayed or conditioned except to the extent the settlement relates solely to
monetary damages that are indemnified fully under Section 7.1; and
 
(ii)           KBL, Surviving Pubco and the Committee shall cooperate fully in
all respects with the Representative in any such defense, compromise or
settlement thereof, including, without limitation, the selection of counsel, and
KBL, Surviving Pubco and the Committee shall make available to the
Representative all pertinent information and documents under its control.
 
(c)           Limitations of Right to Assume Defense.  The Representative shall
not be entitled to assume control of such defense and, subject to the
limitations of Section 7.4, shall pay the reasonable fees and expenses of one
counsel retained by Surviving Pubco or the Committee if (i) the Third Party
Claim relates to or arises in connection with any criminal proceeding, action,
indictment, allegation or investigation; (ii) the Third Party Claim seeks an
injunction or equitable relief against a KBL Indemnitee; or (iii) there is a
reasonable probability that a Third Party Claim may materially and adversely
affect Surviving Pubco or its Subsidiaries other than as a result of money
damages or other money payments.
 
(d)           Other Limitations.  Failure to give prompt Notice of Claim or to
provide copies of relevant available documents or to furnish relevant available
data shall not constitute a defense (in whole or in part) to any Third Party
Claim by a KBL Indemnitee against the Representative and shall not affect the
Representative’s duty or obligations under this Article VII, except to the
extent (and only to the extent that) such failure shall have adversely affected
the ability of the Representative to defend against or reduce its liability or
caused or increased such liability or otherwise caused the damages for which the
Representative is obligated to be greater than such damages would have been had
the Committee given the Representative prompt notice hereunder. So long as the
Representative is defending any such action actively and in good faith,
Surviving Pubco shall not settle such action. KBL and Surviving Pubco shall make
available to the Representative all relevant records and other relevant
materials required by them and in the possession or under the control of KBL or
Surviving Pubco, for the use of the Representative and its representatives in
defending any such action, and shall in other respects give reasonable
cooperation in such defense.
 
(e)           Failure to Defend.  If the Representative, promptly after
receiving a Notice of Claim, fails to defend such Third Party Claim actively and
in good faith, Surviving Pubco or the Committee, subject to the limitations of
Section 7.4, will (upon further written notice) have the right to undertake the
defense, compromise or settlement of such Third Party Claim as it may determine
in its reasonable discretion, provided that the Representative shall have the
right to approve any settlement, which approval will not be unreasonably
withheld, delayed or conditioned.
 
57

--------------------------------------------------------------------------------


 
(f)           KBL Indemnitee Rights.  Anything in this Section 7.2 to the
contrary notwithstanding, the Representative shall not, without the written
consent of the Committee, settle or compromise any action or consent to the
entry of any judgment which does not include as an unconditional term thereof
the giving by the claimant or the plaintiff to each of the KBL Indemnitees of a
full and unconditional release from all liability and obligation in respect of
such action without any payment by any KBL Indemnitee.
 
(g)           Representative Consent.  Unless the Representative has consented
to a settlement of a Third Party Claim, the amount of the settlement shall not
be a binding determination of the amount of the Loss and such amount shall be
determined in accordance with the provisions of the Escrow Agreement.
 
7.3          Insurance and Tax Effect.
 
(a)           To the extent that any Losses that are subject to indemnification
pursuant to this Article VII are covered by insurance, Surviving Pubco shall use
reasonable best efforts to obtain the maximum recovery under such insurance;
provided that KBL Indemnitees shall nevertheless be entitled to bring a claim
for indemnification under this Article VII in respect of such Losses and the
time limitations set forth in Section 7.4 hereof for bringing a claim of
indemnification under this Agreement shall be tolled during the pendency of such
insurance claim. The existence of a claim by KBL or Surviving Pubco for monies
from an insurer or against a third party in respect of any Loss shall not,
however, delay any payment pursuant to the indemnification provisions contained
herein and otherwise determined to be due and owing by the Representative.  If
KBL or Surviving Pubco has received the payment required by this Agreement from
the Representative in respect of any Loss and later receives proceeds from
insurance or other amounts in respect of such Loss, then it shall hold such
proceeds or other amounts in trust for the benefit of the Representative and
shall pay to the Representative, as promptly as practicable after receipt, a sum
equal to the amount of such proceeds or other amount received, up to the
aggregate amount of any payments received from the Representative pursuant to
this Agreement in respect of such Loss. Notwithstanding any other provisions of
this Agreement, it is the intention of the parties that no insurer or any other
third party shall be (i) entitled to a benefit it would not be entitled to
receive in the absence of the foregoing indemnification provisions, or (ii)
relieved of the responsibility to pay any claims for which it is obligated.
 
(b)           To the extent that any Losses that are subject to indemnification
pursuant to this Article VII are deductible for income tax purposes by KBL,
PRWT, the Merger Sub or the Surviving Pubco, as the case may be, the amount of
any Loss shall be reduced by the income tax savings to such party as a result of
the payment of such Loss.
 
7.4          Limitations on Indemnification.
 
(a)           Survival; Time Limitation.  The representations, warranties,
covenants and agreements in this Agreement or in any writing delivered by PRWT,
the Stockholder or Merger Sub to KBL in connection with this Agreement
(including the certificate required to be delivered by PRWT pursuant to Section
6.3(a)) shall survive the Closing until the Final Escrow Release Date (the
“Survival Period”).
 
58

--------------------------------------------------------------------------------


 
(b)           Any indemnification claim made by KBL or Surviving Pubco in
writing prior to the termination of the Survival Period shall be preserved
despite the subsequent termination of the Survival Period and any claim set
forth in a Notice of Claim sent prior to the expiration of such Survival Period
shall survive until final resolution thereof. Except as set forth in the
immediately preceding sentence, (i) no claim for indemnification under this
Article VII shall be brought after the end of the Survival Period, and (ii) the
indemnification rights of KBL Indemnitees under this Article VII shall terminate
and be of no further force or effect.
 
(c)           Deductible.  No amount shall be payable under Article VII unless
and until the aggregate amount of all indemnifiable Losses otherwise payable
exceeds $1,000,000 (the “Deductible”), in which event the amount payable shall
be only the amount in excess of the Deductible.
 
(d)           Aggregate Amount Limitation.  The aggregate liability for Losses
pursuant to Section 7.1 shall not in any event exceed the Escrow Shares and no
KBL Indemnitee shall have any claim against PRWT’s stockholders other than the
Escrow Shares during the Escrow Period.
 
(e)           No Special or Consequential Damages.  In no event shall Losses be
deemed to include any special, indirect, consequential or punitive damages.
 
7.5          Exclusive Remedy.  Except with respect to the return of EBITDA
Shares to Surviving Pubco under Section 1.11 and with respect to the return of
PRWT Common Stock under Section 1.7, each of KBL and Surviving Pubco on behalf
of itself and the other KBL Indemnitees, hereby acknowledges and agrees that,
from and after the Closing, the sole remedy of the KBL Indemnitees with respect
to any and all claims for money damages arising out of or relating to this
Agreement shall be pursuant and subject to the requirements of the
indemnification provisions set forth in this Article VII.  Notwithstanding any
of the foregoing, nothing contained in this Article VII shall in any way impair,
modify or otherwise limit a KBL Indemnitees’ right to bring any claim, demand or
suit against the other party based upon such other party’s actual fraud.
 
7.6          Adjustment to Purchase Price.  Amounts paid for indemnification
under Article VII shall be deemed to be an adjustment to the “purchase price”
paid to the Stockholders in connection with business combination between PRWT
and KBL, except as otherwise required by Law.
 
59

--------------------------------------------------------------------------------


 
7.7           Representative Capacities; Application of Escrow Shares.  The
parties acknowledge that the Representative’s obligations under this Article VII
are solely as a representative of the Stockholders in the manner set forth in
the Escrow Agreement with respect to the obligations to indemnify the KBL
Indemnitees under this Article VII and that the Representative shall have no
personal responsibility for any expenses incurred by him in such capacity and
that all payments to the KBL Indemnitees as a result of such indemnification
obligations shall be made solely from, and to the extent of, the Escrow
Shares.  Out-of-pocket expenses of the Representative for attorneys’ fees and
other costs shall be borne in the first instance by KBL, which may make a claim
for reimbursement thereof against the Escrow Shares upon the claim with respect
to which such expenses are incurred becoming an Established Claim (as defined in
the Escrow Agreement). The parties further acknowledge that all actions to be
taken by the KBL Indemnitees pursuant to this Article VII shall be taken on
their behalf by the Committee in accordance with the provisions of the Escrow
Agreement. The Escrow Agent, pursuant to the Escrow Agreement after the Closing,
may apply all or a portion of the Escrow Shares to satisfy any claim for
indemnification pursuant to this Article VII. The Escrow Agent will hold the
remaining portion of the Escrow Shares until final resolution of all claims for
indemnification or disputes relating thereto. Notwithstanding anything to the
contrary contained herein, all Escrow Shares remaining in escrow following the
Final Escrow Release Date in excess of the Escrow Shares necessary to satisfy
any timely filed claim for indemnification shall be released and delivered to
the Persons entitled to them on such date.  Notwithstanding anything to the
contrary contained herein, the Representative shall have no liability to PRWT or
any Stockholder or any party hereto for any action taken or omitted to be taken
hereunder, unless such liability is determined by a judgment or a court of
competent jurisdiction to have resulted from the gross negligence, or willful
misconduct of the Representative.  KBL shall defend, indemnify and hold harmless
the Representative for all losses, damages, costs and expenses (including
reasonable attorney’s fees and costs of investigation) arising out of or in
connection with, the performance by the Representative of its duties and
obligations under this Agreement, unless such liability is determined by a
judgment or a court of competent jurisdiction to have resulted from the gross
negligence, or willful misconduct of the Representative.
 
7.8          EBITDA Shares Escrow and Net Debt Adjustments.  For clarity, no
provision of this Article VII shall govern with respect to the EBITDA Shares,
which shall be governed by the EBITDA Shares Escrow Agreement, or with respect
to the return of shares to the Surviving Pubco as may be required under Section
1.7.
 
ARTICLE VIII
 
TERMINATION
 
8.1          Termination.  This Agreement may be terminated at any time prior to
the Closing:
 
(a)           by mutual written agreement of KBL and PRWT at any time;
 
(b)           by either KBL or PRWT if the Merger shall not have been
consummated by July 19, 2009; provided, however, that the right to terminate
this Agreement under this Section 8.1(b) shall not be available to any party
whose action or failure to act has been a principal cause of or resulted in the
failure of the Merger to occur on or before such date and such action or failure
to act constitutes a breach of this Agreement;
 
(c)           by either KBL or PRWT if a Governmental Entity shall have issued
an order, decree, judgment or ruling or taken any other action, in any case
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Merger, which order, decree, ruling or other action is final and
nonappealable;
 
60

--------------------------------------------------------------------------------


 
(d)           by PRWT, upon a material breach of any representation, warranty,
covenant or agreement on the part of KBL set forth in this Agreement, or if any
representation or warranty of KBL shall have become untrue, in either case such
that the conditions set forth in Article VI would not be satisfied as of the
time of such breach or as of the time such representation or warranty shall have
become untrue, provided, that if such breach by KBL is curable by KBL prior to
the Closing Date, then PRWT may not terminate this Agreement under this Section
8.1(d) for thirty (30) days after delivery of written notice from PRWT to KBL of
such breach, provided KBL continues to exercise commercially reasonable best
efforts  to cure such breach (it being understood that PRWT may not terminate
this Agreement pursuant to this Section 8.1(d) if it shall have materially
breached this Agreement or if such breach by KBL is cured during such thirty
(30)-day period);
 
(e)           by KBL, upon a material breach of any representation, warranty,
covenant or agreement on the part of PRWT or a Stockholder set forth in this
Agreement, or if any representation or warranty of PRWT or a Stockholder shall
have become untrue, in either case such that the conditions set forth in Article
VI would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue, provided, that if such
breach is curable by PRWT prior to the Closing Date, then KBL may not terminate
this Agreement under this Section 8.1(e) for thirty (30) days after delivery of
written notice from KBL to PRWT of such breach, provided PRWT or such
Stockholder continues to exercise commercially reasonable best efforts  to cure
such breach (it being understood that KBL may not terminate this Agreement
pursuant to this Section 8.1(e) if it shall have materially breached this
Agreement or if such breach by PRWT or such Stockholder is cured during such
thirty (30)-day period);
 
(f)           by either KBL or PRWT, if, at the Special Meeting (including any
adjournments thereof), this Agreement and the transactions contemplated hereby
shall fail to be approved and adopted by the affirmative vote of the holders of
KBL Common Stock required under KBL’s certificate of incorporation, or the
holders of 30% or more of the number of shares of KBL Common Stock issued in
KBL’s initial public offering and outstanding as of the date of the record date
of the Special Meeting exercise their rights to convert the shares of KBL Common
Stock held by them into cash in accordance with KBL’s certificate of
incorporation;
 
8.2          Notice of Termination; Effect of Termination.
 
(a)           Any termination of this Agreement under Section 8.1 above will be
effective immediately upon (or, if the termination is pursuant to Section 8.1(d)
or Section 8.1(e) and the proviso therein is applicable, thirty (30) days after)
the delivery of written notice of the terminating party to the other parties
hereto.
 
(b)           In the event of the termination of this Agreement as provided in
Section 8.1, this Agreement shall be of no further force or effect and the
Merger shall be abandoned, except for and subject to the following:  (i)
Sections 5.6, 5.7, 5.11, 8.2 and 8.3 and Article X (General Provisions) shall
survive the termination of this Agreement, and (ii) nothing herein shall relieve
any party from liability for any breach of this Agreement, including a breach by
a party electing to terminate this Agreement pursuant to Section 8.1(b) caused
by the action or failure to act of such party constituting a principal cause of
or resulting in the failure of the Merger to occur on or before the date stated
therein.
 
61

--------------------------------------------------------------------------------


8.3           Fees and Expenses.  All fees and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such expenses whether or not the Merger is consummated.
 
8.4           KBL Termination Fee.  If KBL wrongfully fails or refuses to
consummate the Merger or PRWT terminates this Agreement pursuant to Section
8.1(d) and (b) KBL consummates a merger or other business combination with
another entity on or before July 19, 2009, KBL shall pay PRWT, concurrently with
the consummation of such merger or other business combination, a cash
termination fee of $2,000,000, payment of which shall be in full satisfaction of
all other rights of PRWT and the Stockholders for damages under this Agreement.
 
8.5           KBL Damages.  The parties acknowledge and agree that if PRWT or
the Stockholders wrongfully fail or refuse to consummate the Merger or KBL
terminates this Agreement pursuant to Section 8.1(e), KBL and its stockholders
may incur significant damages, including damages resulting from KBL being
required to dissolve and liquidate in accordance with the KBL Charter Documents,
provided that nothing herein shall preclude the need for KBL or its stockholders
to prove their actual damages resulting from such failure or refusal.
 
ARTICLE IX
 
DEFINED TERMS
 
Terms defined in this Agreement are organized alphabetically as follows,
together with the Section and, where applicable, paragraph, number in which
definition of each such term is located:
 
“2009 EBITDA”
Section 1.11(a)(i)
“2009 EBITDA Excess”
Section 1.11(a)(i)
“2010 EBITDA”
Section 1.11(a)(ii)
“2010 EBITDA Excess”
Section 1.11(a)(ii)
“2011 EBITDA”
Section 1.11(a)(iii)
“2011 EBITDA Excess”
Section 1.11(a)(iii)
“AAA”
Section 10.8
“Accounting Firm”
Section 1.7(k)
“Affiliate”
Section 10.2(f)
“Agreement”
Section 1.1
“Applicable Law”
Section 1.3
“Approvals”
Section 2.1(a)
“Articles of Merger”
Section 1.2
“Audited Financial Statements”
Section 2.7(a)
“Blue Sky Laws”
Section 1.13(b)(iii)


 
62

--------------------------------------------------------------------------------

 


“Certificate of Merger”
Section 1.2
“Charter Documents”
Section 2.1(a)
“Claim”
Section 1.14(a)
“Closing”
Section 1.2
“Closing Date”
Section 1.2
“Closing Form 8-K”
Section 5.4(b)
“Closing Net Debt Amount”
Section 1.7(g)
“Closing Net Debt Statement”
Section 1.7(g)
“Closing Press Release”
Section 5.4(b)
“Code”
Section 2.11(a)
“Committee”
Section 1.12(a)
“Continental”
Section 1.5(e)
“Copyrights”
Section 2.18(a)(i)
“Deductible”
Section 7.4(c)
“DGCL”
Recital A
“Disclosure Schedules”
Section 5.12
“Dissenter”
Section 1.15(a)
“Dissenting Shares”
Section 1.15(b)
“EBITDA”
Section 1.11(c)
“EBITDA Shares”
Section 1.11(a)
“EBITDA Shares Escrow Agreement”
Section 1.11(a)
“Effective Time”
Section 1.2
“Employment Agreements”
Section 5.20
“Environmental Law”
Section 2.16(b)
“ERISA”
Section 2.11(a)
“ERISA Affiliate”
Section 2.11(a)
“Escrow Account”
Section 1.10
“Escrow Agent”
Section 1.10
“Escrow Agreement”
Section 1.10
“Escrow Claims”
Section 1.10
“Escrow Shares”
Section 1.10
“Estimated Net Debt Amount”
Section 1.7(d)
“Exchange Act”
Section 1.13(b)(iii)
“Final Escrow Release Date”
Section 1.10
“First Escrow Release Date”
Section 1.10
“Governmental Action/Filing”
Section 2.21(c)
“Governmental Entity”
Section 10.2(g)
“Hazardous Substance”
Section 2.16(c)
“HSR Act”
Section 2.5(b)
“Independent Accountant”
Section 1.7(d)
“Insider”
Section 2.19(a)(i)
“Insurance Policies”
Section 2.20
“Intellectual Property”
Section 2.18(a)(i)
“Item of Dispute”
Section 1.7(k)
“KBL”
Heading
“KBL Closing Certificate”
Section 6.2(a)


 
63

--------------------------------------------------------------------------------

 


“KBL Common Stock”
Section 1.5(a)
“KBL Contracts”
Section 3.19(a)
“KBL Convertible Securities”
Section 3.3(b)
“KBL Indemnitees”
Section 7.1(a)
“KBL Insider Waiver”
Section 4.1(d)
“KBL Preferred Stock”
Section 3.3(a)
“KBL Schedule”
Article III Preamble
“KBL SEC Reports”
Section 3.7(a)
“KBL Stockholder Approval”
Section 5.1(a)
“KBL Stock Options”
Section 3.3(b)
“KBL Units”
Section 1.5(f)
“KBL Warrants”
Section 1.5(e)
“knowledge”
Section 10.2(d)
“Legal Requirements”
Section 10.2(b)
“Lien”
Section 10.2(e)
“Lock-Up Agreements”
Section 5.9
“Losses”
Section 7.1(b)
“Material Adverse Effect”
Section 10.2(a)
“Material PRWT Contracts”
Section 2.19(a)
“MELF”
Section 4.1(j)
“Merger”
Recital A
“Merger Sub”
Heading
“Merger Transaction”
Section 4.3(a)
“Minority Owned Business Certificates”
Section 2.24
“Net Debt”
Section 1.7(a)
“Net Debt Excess”
Section 1.7(f)
“Net Debt Surplus”
Section 1.7(e)
“Notice of Claim”
Section 7.2(a)
“NYSEA”
Section 3.23
“Patents”
Section 2.18(a)(i)
“PBCL”
Recital A
“Periodic Net Debt Statement”
Section 1.7(c)
“Person”
Section 10.2(c)
“Personal Property”
Section 2.14(b)
“Plan/Plans”
Section 2.11(a)
“Proxy Statement/Prospectus”
Section 5.1(a)
“PRWT”
Header
“PRWT Closing Certificate”
Section 6.3(a)
“PRWT Common Stock”
Section 1.5(a)
“PRWT Contracts”
Section 2.19(a)
“PRWT Intellectual Property”
Section 2.18(a)(ii)
“PRWT Products”
Section 2.18(a)(v)
“PRWT Registered Intellectual Property”
Section 2.18(a)(iv)
“PRWT Schedule”
Article II Preamble
“PRWT Stock Options”
Section 2.3(b)
“PRWT Units”
Section 1.5(f)


 
64

--------------------------------------------------------------------------------

 



“PRWT Warrant”
Section 1.5(e)
“Pubco Plan”
Section 5.1(a)
“Registered Intellectual Property”
Section 2.18(a)(iii)
“Registration Statement”
Section 5.1(a)
“Release Payment”
Section 1.17
“Representative”
Section 1.12(b)
“Returns”
Section 2.15(b)(i)
“Securities Act”
Section 1.13(b)(iii)
“Signing Form 8-K”
Section 5.4(a)
“Signing Press Release”
Section 5.4(a)
“Special Meeting”
Section 5.1(a)
“Stockholders”
Header
“Stockholder Shares”
Section 1.6
“Stockholder Shares Increase Amount”
Section 1.7(e)
“Stockholder Shares Decrease Amount”
Section 1.7(f)
“Subsidiaries”
Section 2.2(a)
“Survival Period”
Section 7.4(a)
“Surviving Pubco”
Section 1.1
“Tax/Taxes”
Section 2.15(a)
“Third Party Claim”
Section 7.2
“Trademarks”
Section 2.18(a)(i)
“Trust Fund”
Section 3.25
“Unaudited Financial Statements”
Section 2.7(b)
“USF Stockholders’ Agreement”
Section 6.3(l)
“U.S. GAAP”
Section 2.7(a)

 
ARTICLE X
 
GENERAL PROVISIONS
 
10.1           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):
 
if to KBL, to:


KBL Healthcare Acquisition Corp. III
380 Lexington Avenue, 31st Floor
New York, New York 10168
Attention:
Marlene Krauss, M.D.
Telephone:
(212) 319-5555 x3416
Telecopy:
(212) 319-5591


 
65

--------------------------------------------------------------------------------

 

with a copy to:


David Alan Miller, Esq.
Graubard Miller
405 Lexington Avenue
New York, New York 10174-1901
Telephone:
212-818-8661
Telecopy:
212-818-8881

 
if to PRWT to:


PRWT Services, Inc.
1835 Market Street
Suite 1100
Philadelphia, Pennsylvania 19103-2917
Attention:  Chief Executive Officer
Telephone:  215-988-8979
Telecopy:  215-569-1925



with a copy to:


Blank Rome LLP
One Logan Square
130 North 18th Street
Philadelphia, PA 19103-6998
Attention:
Christopher A. Lewis, Esq.
Telephone:
(215) 569-5793
Telecopy:
(215) 832-5793

 
10.2         Interpretation.  The definitions of the terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context shall require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  When a reference is made in this Agreement to an
Exhibit or Schedule, such reference shall be to an Exhibit or Schedule to this
Agreement unless otherwise indicated.  When a reference is made in this
Agreement to Sections or subsections, such reference shall be to a Section or
subsection of this Agreement.  Unless otherwise indicated the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.”  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  When reference is
made herein to “the business of” an entity, such reference shall be deemed to
include the business of all direct and indirect Subsidiaries of such
entity.  Reference to the Subsidiaries of an entity shall be deemed to include
all direct and indirect Subsidiaries of such entity.  For purposes of this
Agreement:
 
66

--------------------------------------------------------------------------------


 
(a)           the term “Material Adverse Effect” when used in connection with
PRWT or KBL, as the case may be, means any change, event, or occurrence,
individually or when aggregated with other changes, events, or occurrences, that
is materially adverse to the business or financial condition of PRWT or KBL, as
applicable, and their respective Subsidiaries, taken as a whole; provided
however that none of the following alone or in combination shall be deemed, in
and of itself, to constitute a Material Adverse Effect any changes, events,
occurrences or effects arising out of, resulting from or attributable to (A)
acts of war, sabotage or terrorism, or any escalation or worsening of any such
acts of war, sabotage or terrorism, (B) earthquakes, hurricanes, tornados or
other natural disasters, (C) changes attributable to the public announcement or
pendency of the transactions contemplated hereby or (D) changes in the general
national or regional economic conditions.
 
(b)           the term “Legal Requirements” means any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and all
requirements set forth in applicable PRWT Contracts or KBL Contracts;
 
(c)           the term “Person” shall mean any individual, corporation
(including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any limited liability company or joint stock company), firm
or other enterprise, association, organization, entity or Governmental Entity;
 
(d)           the term “knowledge” means actual knowledge or awareness as to a
specified fact or event of a Person that is an individual or of an executive
officer or director of a Person that is a corporation or of a Person in a
similar capacity of an entity other than a corporation; provided, however, that
for the purposes of Article II, the term “PRWT’s knowledge” or “known to PRWT”
or words of similar import shall mean the actual knowledge of Jerry L. Johnson,
Harold T. Epps, Murvin Lackey, Stratton Lee, George Burrell, John McCarey, James
Dobrowolski and John Elliot, after due inquiry. Notwithstanding anything to the
contrary set forth herein, such persons are named and/or identified solely for
purposes of defining the “knowledge” of PRWT, and none of such persons shall
have any liability on an individual basis with respect to the purchase and sale
contemplated hereby, or in connection with this Agreement;
 
(e)           the term “Lien” means any mortgage, pledge, security interest,
encumbrance, lien, restriction or charge of any kind (including, without
limitation, any conditional sale or other title retention agreement or lease in
the nature thereof, any sale with recourse against the seller or any Affiliate
of the seller, or any agreement to give any security interest);
 
(f)           the term “Affiliate” means, as applied to any Person, any other
Person directly or indirectly controlling, controlled by or under direct or
indirect common control with, such Person.  For purposes of this definition,
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and
 
67

--------------------------------------------------------------------------------


 
(g)           the term “Governmental Entity” shall mean any United States
federal or state court, administrative agency, commission, governmental or
regulatory authority or similar body.
 
10.3         Counterparts; Electronic Delivery.  This Agreement and each other
document executed in connection with the transactions contemplated hereby, and
the consummation thereof, may be executed in one or more counterparts, all of
which shall be considered one and the same document and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart.  Delivery by facsimile or electronic transmission to
counsel for the other party of a counterpart executed by a party shall be deemed
to meet the requirements of the previous sentence.
 
10.4         Entire Agreement; Third Party Beneficiaries.  This Agreement and
the documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Exhibits and Schedules
hereto (a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, it being understood that the letter of intent between KBL and PRWT
executed on or about February 12, 2009 is hereby terminated in its entirety and
shall be of no further force and effect (except to the extent expressly stated
to survive the execution of this Agreement and the consummation of the
transactions contemplated hereby); and (b) are not intended to confer upon any
other person any rights or remedies hereunder (except as specifically provided
in this Agreement).
 
10.5         Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
 
10.6         Other Remedies; Specific Performance.  Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy.  The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
 
68

--------------------------------------------------------------------------------


 
10.7         Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal law of the State of Delaware regardless of the
law that might otherwise govern under applicable principles of conflicts of law
thereof.
 
10.8         Arbitration.  Any disputes or claims arising under or in connection
with this Agreement or the transactions contemplated hereunder shall be resolved
by binding arbitration.  Notice of a demand to arbitrate a dispute by either
party shall be given in writing to the other at their last known
address.  Arbitration shall be commenced by the filing by a party of an
arbitration demand with the American Arbitration Association (“AAA”).  The
arbitration and resolution of the dispute shall be resolved by a single
arbitrator appointed by the AAA pursuant to AAA rules.  The arbitration shall in
all respects be governed and conducted by applicable AAA rules, and any award
and/or decision shall be conclusive and binding on the parties.  The arbitration
shall be conducted in Wilmington, Delaware.  The arbitrator shall supply a
written opinion supporting any award, and judgment may be entered on the award
in any court of competent jurisdiction.  Each party shall pay its own fees and
expenses for the arbitration, except that any costs and charges imposed by the
AAA and any fees of the arbitrator for his services shall be assessed against
the losing party by the arbitrator.  In the event that preliminary or permanent
injunctive relief is necessary or desirable in order to prevent a party from
acting contrary to this Agreement or to prevent irreparable harm prior to a
confirmation of an arbitration award, then either party is authorized and
entitled to commence a lawsuit solely to obtain equitable relief against the
other pending the completion of the arbitration in a court having jurisdiction
over the parties.  Each party hereby consents to the exclusive jurisdiction of
the federal and state courts located in the State of Delaware, New Castle
County, for such purpose.
 
10.9         Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
 
10.10       Assignment.  No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties.  Subject to the first sentence of this Section 10.10, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
10.11      Amendment.  This Agreement may be amended by the parties hereto at
any time by execution of an instrument in writing signed on behalf of each of
the parties.
 
10.12      Extension; Waiver.  At any time prior to the Closing, any party
hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto and (iii)
waive compliance with any of the agreements or conditions for the benefit of
such party contained herein.  Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.  Delay in exercising any right under
this Agreement shall not constitute a waiver of such right.
 
69

--------------------------------------------------------------------------------


 
10.13       Currency.  All references to currency amounts in this Agreement
shall mean United States dollars.
 
10.14       Schedules.  The information furnished in the Schedules is arranged
in sections corresponding to the Sections of this Agreement, and the disclosures
in any section of the Schedules shall qualify (a) the corresponding Section of
this Agreement and (b) other Sections of this Agreement to the extent
(notwithstanding the absence of a specific cross-reference), that it is clear
from a reasonable reading of the Schedules and such other Sections of this
Agreement that such disclosure is also applicable to such other Sections of this
Agreement.  The Schedules and the information and disclosures contained in such
Schedules are intended only to qualify and limit the representations and
warranties of the parties contained in this Agreement and shall not be deemed to
expand in any way the scope of any such representation or warranty.  The
inclusion of any information in the Schedules shall not be deemed to be an
admission or acknowledgment that such information is material or outside the
ordinary course of business.  The inclusion of any fact or information in a
Schedule is not intended to be construed as an admission or concession as to the
legal effect of any such fact or information in any proceeding between any party
and any Person who is not a party.

 
70

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 

  KBL HEALTHCARE ACQUISITION CORP. III          
 
By:
/s/ Marlene Krauss, M.D.      
Name: Marlene Krauss, M.D.
Title:   Chief Executive Officer
                 

  PRWT MERGER SUB, INC.            
By:
/s/ Willie F. Johnson      
Name:  Willie F. Johnson
Title:     Chairman
                 

  PRWT SERVICES, INC.            
By:
/s/ Willie F. Johnson      
Name:  Willie F. Johnson
Title:     Chairman
                    EACH STOCKHOLDER HAS EXECUTED THE FOLLOWING SIGNATURE PAGE  

                                                                

                                                            

--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.

 


/s/ Willie F. Johnson
Signature
 
Name: Willie F. Johnson

 
Address: _________________________
________________________________ ________________________________




--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Roberta Alford
Signature
 
Name: Roberta Alford

 
Address: _________________________
________________________________ ________________________________




--------------------------------------------------------------------------------


By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Rosalie M. Braverman
Signature
 
Name: Rosalie M. Braverman

 
Address: _________________________
________________________________ ________________________________




--------------------------------------------------------------------------------


By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.

 
/s/ George R. Burrell
Signature
 
Name: George R. Burrell
 

Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Althea Caruth
Signature
 
Name: Althea Caruth
 

Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.
 
/s/ John Elliot
Signature
 
Name: John Elliot
 

Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Harold T. Epps
Signature
 
Name: Harold T. Epps

 
Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Lee Feldman
Signature
 
Name: Lee Feldman

 
Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Jerry L. Johnson
Signature
 
Name: Jerry L. Johnson

 
Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.
 
/s/ Sherri L. Kyle-Jones
Signature
 
Name: Sherri L. Kyle-Jones
 

 
Address: _________________________
________________________________ ________________________________




--------------------------------------------------------------------------------






By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Murvin Lackey
Signature
 
Name: Murvin Lackey
 

 
Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Stratton C. Lee, Jr.
Signature
 
Name: Stratton C. Lee, Jr.
 

 
Address: _________________________
________________________________ ________________________________






--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Thomas A. Leonard
Signature
 
Name: Thomas A. Leonard
 

 
Address: _________________________
________________________________ ________________________________




--------------------------------------------------------------------------------






By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Malik Majeed
Signature
 
Name: Malik Majeed
 

 
Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Kathleen G. Martin
Signature
 
Name: Kathleen G. Martin
 

 
Address: _________________________
________________________________ ________________________________




--------------------------------------------------------------------------------






By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ John J. McCarey
Signature
 
Name: John J. McCarey
 

Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------


By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Sheldon Myers
Signature
 
Name: Sheldon Myers

 
Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.

 
/s/ Justin D. Noll
Signature
 
Name: Justin D. Noll
 

Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Jeffrey C. Pikulik
Signature
 
Name: Jeffrey C. Pikulik
 

 
Address: _________________________
________________________________ ________________________________








--------------------------------------------------------------------------------


By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.
 
/s/ Chester A. Riddick, Jr.
Signature
 
Name: Chester A. Riddick, Jr
 

 
Address: _________________________
________________________________ ________________________________

 

--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Alton Shaw
Signature
 
Name: Alton Shaw
 

 
Address: _________________________
________________________________ ________________________________




--------------------------------------------------------------------------------






By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Kirby Smith
Signature
 
Name: Kirby Smith
 

 
Address: _________________________
________________________________ ________________________________






--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ William Turner
Signature
 
Name: William Turner
 

 
Address: _________________________
________________________________ ________________________________





--------------------------------------------------------------------------------




By his, her or its execution of this Agreement, the following Stockholder, in
his, her or its capacity as a stockholder of PRWT, hereby approves and adopts
this Agreement and authorizes PRWT, its directors and officers to take all
actions necessary for the consummation of the Merger and the other transactions
contemplated hereby pursuant to the terms of this Agreement and its
exhibits.  Such execution shall be deemed to be action taken by the written
consent of such Stockholder for purposes of Section 1766 of the PBCL.



/s/ Fletcher H. Wiley
Signature
 
Name: Fletcher H. Wiley
 

 
Address: _________________________
________________________________ ________________________________

--------------------------------------------------------------------------------


LIST OF OMITTED EXHIBITS AND SCHEDULES


Exhibits
     
Exhibit A    -
Articles of Incorporation of Merger Sub
Exhibit B    -
Bylaws of Merger Sub
   
Schedules
     
Schedule 1.6
Stockholder Shares
Schedule 1.10
Escrow Shares Allocation
Schedule 1.13(b)(iv)
Liens
Schedule 1.17
Release Payment
Schedule 2
PRWT Schedule
Schedule 3
KBL Schedule
Schedule 4.1
Disclosure Schedule Changes
Schedule 4.2(d)
KBL Stockholders
Schedule 5.2
Directors and Officers of Surviving Pubco
Schedule 5.9
Sale Restrictions
Schedule 6.2(i)
KBL Resignations

 

Schedule 2


Schedule 2.1
Organization and Qualification
Schedule 2.2
Subsidiaries
Schedule 2.3
Capitalization
Schedule 2.4
Authority
Schedule 2.5
Required Consents
Schedule 2.6
Compliance
Schedule 2.8
Undisclosed Liabilities
Schedule 2.9
Absence of Certain Changes or Events
Schedule 2.10
Litigation
Schedule 2.11
Employee Benefit Plans
Schedule 2.12
Labor Matters
Schedule 2.13
Restrictions on Business Activities
Schedule 2.14
Title to Property
Schedule 2.15
Taxes
Schedule 2.16(a)(i)
Environmental Matters
Schedule 2.16(A)(ii)
Hazardous Substance Contamination at Currently Operated Properties
Schedule 2.16(A)(iv)
Third Party or Public Property Environmental Matters
Schedule 2.16(A)(v)
Written Notice of Violations or Liability under Environmental Law
Schedule 2.16(A)(vi)
Orders/Agreements/Indemnities Relating to Liability under Environmental Law
Schedule 2.16(f)
Environmental Matters
Schedule 2.17
Brokers; Third Party Expenses
Schedule 2.18
Intellectual Property
Schedule 2.19
Agreements, Contracts and Commitments
Schedule 2.20
Insurance
Schedule 2.21
Governmental Actions/Filings
Schedule 2.22
Interested Party Transactions
Schedule 2.24
Minority Owned Business Certification



Schedule 3


Schedule 3.1
Authorization to do business
Schedule 3.3(b) and 3.3(d)
Capitalization
Schedule 3.3(e)
Registration Rights
Schedule 3.7(b)
SEC Filings and Financials
Schedule 3.14
Property
Schedule 3.15
Taxes
Schedule 3.19
KBL Contracts
Schedule 3.22
Indebtedness
Schedule 3.23
NYSE Amex
Schedule 3.26
Governmental Filings


